Exhibit 10.40

EXECUTION VERSION

 

 

FIVE-YEAR COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY AGREEMENT

Dated as of March 31, 2014

among

SCRIPPS NETWORKS INTERACTIVE, INC.,

as Borrower,

THE BANKS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.

as Syndication Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

THE BANK OF TOKYO- MITSUBISHI UFJ, LTD.

as Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Lead Arrangers and

Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01 Defined Terms

     1   

Section 1.02 Terms Generally

     15   

ARTICLE II THE CREDITS

     15   

Section 2.01 Commitments

     15   

Section 2.02 Loans

     16   

Section 2.03 Competitive Bid Procedure

     17   

Section 2.04 Standby Borrowing Procedure

     19   

Section 2.05 Refinancings

     20   

Section 2.06 Fees

     20   

Section 2.07 Repayment of Loans; Evidence of Debt

     21   

Section 2.08 Interest on Loans

     21   

Section 2.09 Default Interest

     22   

Section 2.10 Alternate Rate of Interest

     22   

Section 2.11 Termination and Reduction of Commitments

     22   

Section 2.12 Optional Extension of Commitments

     23   

Section 2.13 Additional Commitments

     24   

Section 2.14 Prepayment

     25   

Section 2.15 Reserve Requirements; Change in Circumstances

     26   

Section 2.16 Change in Legality

     27   

Section 2.17 Indemnity

     28   

Section 2.18 Pro Rata Treatment

     29   

Section 2.19 Sharing of Setoffs

     29   

Section 2.20 Payments

     30   

Section 2.21 Taxes

     30   

Section 2.22 Mandatory Assignment; Commitment Termination

     33   

Section 2.23 Defaulting Banks

     33   

ARTICLE III LETTERS OF CREDIT

     35   

Section 3.01 L/C Commitment

     35   

Section 3.02 Procedure for Issuance of Letter of Credit

     36   

Section 3.03 Fees and Other Charges

     36   

Section 3.04 L/C Participations

     37   

Section 3.05 Reimbursement Obligation of the Borrower

     38   

Section 3.06 Obligations Absolute

     38   

Section 3.07 Letter of Credit Payments

     39   

Section 3.08 Applications

     39   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     39   

Section 4.01 Organization; Powers

     39   

Section 4.02 Authorization

     39   

Section 4.03 Enforceability

     40   

Section 4.04 Governmental Approvals

     40   

 

i



--------------------------------------------------------------------------------

Section 4.05 Financial Statements

     40   

Section 4.06 No Material Adverse Change

     40   

Section 4.07 Title to Properties; Possession Under Leases

     40   

Section 4.08 Stock of Borrower

     40   

Section 4.09 Litigation; Compliance with Laws

     41   

Section 4.10 Agreements

     41   

Section 4.11 Federal Reserve Regulations

     41   

Section 4.12 Investment Company Act

     41   

Section 4.13 Use of Proceeds

     41   

Section 4.14 Tax Returns

     41   

Section 4.15 No Material Misstatements

     42   

Section 4.16 Employee Benefit Plans

     42   

Section 4.17 Environmental and Safety Matters

     42   

Section 4.18 Anti-Corruption Law and Sanctions

     43   

ARTICLE V CONDITIONS OF LENDING

     43   

Section 5.01 All Borrowings

     43   

Section 5.02 Closing Date

     43   

ARTICLE VI AFFIRMATIVE COVENANTS

     44   

Section 6.01 Existence; Businesses and Properties

     44   

Section 6.02 Insurance

     45   

Section 6.03 Obligations and Taxes

     45   

Section 6.04 Financial Statements, Reports, etc.

     46   

Section 6.05 Litigation and Other Notices

     47   

Section 6.06 ERISA

     47   

Section 6.07 Maintaining Records; Access to Properties and Inspections

     47   

Section 6.08 Use of Proceeds

     48   

Section 6.09 Filings

     48   

Section 6.10 Anti-Corruption Laws and Sanctions

     48   

ARTICLE VII NEGATIVE COVENANTS

     48   

Section 7.01 Indebtedness

     48   

Section 7.02 Liens

     49   

Section 7.03 Sale and Lease-Back Transactions

     51   

Section 7.04 Mergers, Consolidations and Sales of Assets

     51   

Section 7.05 Fiscal Year

     51   

Section 7.06 Transactions with Affiliates

     51   

Section 7.07 Lines of Business

     51   

ARTICLE VIII

     52   

EVENTS OF DEFAULT

     52   

ARTICLE IX THE AGENT

     54   

ARTICLE X MISCELLANEOUS

     56   

 

ii



--------------------------------------------------------------------------------

Section 10.01 Notices

     56   

Section 10.02 Survival of Agreement

     57   

Section 10.03 Binding Effect

     57   

Section 10.04 Successors and Assigns

     57   

Section 10.05 Expenses; Indemnity

     61   

Section 10.06 Rights of Setoff

     62   

Section 10.07 APPLICABLE LAW

     62   

Section 10.08 Waivers; Amendment

     62   

Section 10.09 Interest Rate Limitation

     63   

Section 10.10 Entire Agreement

     63   

Section 10.11 Waiver of Jury Trial

     63   

Section 10.12 Severability

     63   

Section 10.13 Counterparts

     63   

Section 10.14 Headings

     64   

Section 10.15 Jurisdiction; Consent to Service of Process

     64   

Section 10.16 Confidentiality

     64   

Section 10.17 USA Patriot Act

     65   

 

Exhibit A-1    Form of Competitive Bid Request Exhibit A-2    Form of Notice of
Competitive Bid Request Exhibit A-3    Form of Competitive Bid Exhibit A-4   
Form of Competitive Bid Accept/Reject Letter Exhibit A-5    Form of Standby
Borrowing Request Exhibit B    Extension Letter Exhibit C    Commitment Increase
Supplement Exhibit D    Additional Bank Supplement Exhibit E    Administrative
Questionnaire Exhibit F    Form of Assignment and Acceptance Exhibit G    Form
of Opinion of Counsel Schedule 2.01    Commitments Schedule 3.01    Existing
Letters of Credit Schedule 4.09    Litigation Schedule 4.16    Employee Benefit
Plans Schedule 4.17    Environmental Schedule 7.01    Indebtedness Schedule 7.02
   Existing Liens Schedule 7.06    Transactions with Affiliates

 

iii



--------------------------------------------------------------------------------

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of March 31, 2014 (this “Agreement”), among SCRIPPS NETWORKS INTERACTIVE, INC.,
an Ohio corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., a New York
banking corporation, as Administrative Agent for the Banks (in such capacity,
the “Agent”) and the banks listed in Schedule 2.01 (the “Banks”).

The Borrower has requested the Banks to extend credit to the Borrower in order
to enable it to borrow and have letters of credit issued for its account on a
standby revolving credit basis on and after the date hereof and at any time and
from time to time prior to the Maturity Date (as herein defined) a principal
amount not in excess of $650,000,000 at any time outstanding. The Borrower has
also requested the Banks to provide a procedure pursuant to which the Borrower
may invite the Banks to bid on an uncommitted basis on short-term borrowings by
the Borrower. The proceeds of such borrowings are to be used (a) to refinance
indebtedness of the Borrower under the Five-Year Competitive Advance and
Revolving Credit Facility Agreement, dated as of June 30, 2008 (as amended, the
“Existing Credit Agreement”) and (b) for general corporate purposes, including,
but not limited to, commercial paper backup. The Banks are willing to extend
such credit to the Borrower on the terms and subject to the conditions herein
set forth.

Accordingly, the Borrower, the Banks and the Agent agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Additional Bank” shall have the meaning assigned to such term in
Section 2.13(c).

“Additional Bank Supplement” shall mean a supplement substantially in the form
of Exhibit D.

“Administrative Agent Fee Letter” shall mean the letter agreement dated
February 19, 2014, between the Borrower and the Agent, providing for the payment
of certain fees or other amounts in connection with the credit facilities
established by this Agreement.

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.06(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit E hereto.



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate
applicable for an Interest Period of one month commencing on the date two
Business Days after such day plus 1.00%. For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by the
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average, as determined by the Agent, of the quotations for the day of such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms thereof, the Alternate Base Rate shall be
determined without regard to clause (b), of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBO rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO rate respectively.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” shall mean on any date, with respect to the Facility Fee
or the Loans comprising any Eurodollar Standby Borrowing or ABR Borrowing, the
applicable percentage set forth below based upon the ratings applicable on such
date to the Borrower’s implied or actual senior, unsecured, non-credit-enhanced
long-term indebtedness for borrowed money (the “Index Debt”):

FEE AND SPREAD TABLE

 

     Ratings
(S&P/Moody’s)    Facility Fee     LIBOR
Spread     ABR Spread  

Category 1

   A+/A1 or higher      0.0600 %      0.69 %      0.00 % 

Category 2

   A/A2      0.0800 %      0.795 %      0.00 % 

Category 3

   A-/A3      0.1000 %      0.90 %      0.00 % 

Category 4

   BBB+/Baa1      0.1250 %      1.00 %      0.00 % 

Category 5

   BBB/Baa2      0.1500 %      1.10 %      0.10 % 

Category 6

   BBB-/Baa3 or
lower      0.2000 %      1.30 %      0.300 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) if no rating for the Index Debt shall be
available from either Moody’s or S&P (other than by reason of the circumstances
referred to in the last sentence of this definition), each such rating agency
shall be deemed to have established a rating in the numerically highest
category; (b) if only one of Moody’s and S&P shall have in effect a rating for
the Index Debt, the Applicable Percentage shall be determined by reference to
the available rating; (c) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different categories, the
Applicable Percentage shall be based upon the superior (or numerically lower)
category unless the ratings differ by more than one category, in which case the
governing rating shall be the rating next below the higher of the two; and
(d) if any rating established or deemed to have been established by Moody’s or
S&P shall be changed (other than as a result of a change in the rating system of
either Moody’s or S&P), such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change.
Any change in the LIBOR spread due to a change in the applicable category shall
be effective on the effective date of such change in the applicable category and
shall apply to all Eurodollar Standby Loans that are outstanding at any time
during the period commencing on the effective date of such change in the
applicable category and ending on the date immediately preceding the effective
date of the next such change in the applicable category. If the rating system of
either Moody’s or S&P shall change, the Borrower and the Banks shall negotiate
in good faith to amend the references to specific ratings in this definition to
reflect such changed rating system. If either Moody’s or S&P shall cease to be
in the business of rating corporate debt obligations, the Borrower and the Banks
shall negotiate in good faith to agree upon a substitute rating agency and to
amend the references to specific ratings in this definition to reflect the
ratings used by such substitute rating agency and, pending such agreement, the
Applicable Percentage shall be determined on the basis of the ratings provided
by the other rating agency.

“Application” shall mean an application, in such form as any Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.

“Arrangers” shall mean, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Bank of
Tokyo-Mitsubishi UFJ, Ltd.

“Arranger Fees” shall have the meaning assigned to such term in Section 2.06(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Bank and an assignee, and accepted by the Agent, in the form of Exhibit F.

“Bank Percentage” shall mean as to any Bank at any time the percentage which
such Bank’s Commitments then constitutes of the Total Commitments (or, at any
time after the Commitments have expired or terminated, the percentage which the
aggregate principal amount of such Bank’s Loans plus such Bank’s share of the
L/C Obligations then outstanding constitutes of the aggregate principal amount
of the Loans and the L/C Obligations then outstanding).

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” shall mean, with respect to any person, such person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrowing” shall mean a group of Loans of a single Type made by the Banks (or,
in the case of a Competitive Borrowing, by the Bank or Banks whose Competitive
Bids have been accepted pursuant to Section 2.03) on a single date and as to
which a single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred if the signatories to the
Scripps Family Agreement (other than the Borrower and The E.W. Scripps Company)
shall not be the direct or indirect owners, beneficially and of record, of at
least 51% of the issued and outstanding Common Voting Shares, $.01 par value per
share, of the Borrower and any other common stock at any time issued by the
Borrower, other than the Borrower’s Class A Common Shares, $.01 per share.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean March 31, 2014.

 

4



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Bank, the commitment of such Bank
hereunder as set forth in Schedule 2.01 hereto, as such Bank’s Commitment may be
permanently terminated or reduced from time to time pursuant to Section 2.11.
The Commitments shall automatically and permanently terminate on the Maturity
Date.

“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.13(a).

“Commitment Increase Supplement” shall mean a supplement substantially in the
form of Exhibit C.

“Competitive Bid” shall mean an offer by a Bank to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Bank
pursuant to Section 2.03(b), (i) in the case of a Eurodollar Loan, the Margin,
and (ii) in the case of a Fixed Rate Loan, the fixed rate of interest offered by
the Bank making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03 in
the form of Exhibit A-1.

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Bank or Banks whose Competitive Bids
for such Borrowing have been accepted by the Borrower under the bidding
procedure described in Section 2.03.

“Competitive Loan” shall mean a Loan from a Bank to the Borrower pursuant to the
bidding procedure described in Section 2.03. Each Competitive Loan shall be a
Eurodollar Competitive Loan or a Fixed Rate Loan.

“Consolidated EBITDA” shall mean with respect to any person for any period,
(a) Consolidated Net Income for such period, plus (b) provisions for taxes based
on income during such period, plus (c) Consolidated Interest Expense for such
period, plus (d) total depreciation expense for such period, plus (e) total
amortization expense for such period, plus (f) unusual and non-recurring
non-cash charges recorded during such period, plus (g) non-cash compensation
expenses arising from the issuance of stock, options to purchase stock and stock
appreciation rights to the officers, directors and employees of the Borrower and
its Subsidiaries, minus (h) cash expenditures during such period that are
applied against unusual or non-recurring non-cash charges referred to in clause
(f) whether such charges were recorded during such period or any prior period,
all of the foregoing as determined on a consolidated basis for such person and
its consolidated subsidiaries in accordance with GAAP; provided that there shall
be excluded from such calculation the net gains or losses associated with the
sale of any asset not in the ordinary course of business.

 

5



--------------------------------------------------------------------------------

“Consolidated Indebtedness” with respect to any person shall mean the aggregate
Indebtedness of such person and its consolidated subsidiaries, consolidated in
accordance with GAAP.

“Consolidated Interest Expense” with respect to any person shall mean for any
period the aggregate interest expense of such person and its consolidated
subsidiaries for such period, computed and consolidated in accordance with GAAP.

“Consolidated Net Income” with respect to any person shall mean for any period
the aggregate net income (or net deficit) of such person and its consolidated
subsidiaries for such period equal to gross revenues and other proper income
less the aggregate for such person and its consolidated subsidiaries of
(i) operating expenses, (ii) selling, administrative and general expenses,
(iii) taxes, (iv) depreciation, depletion and amortization of properties and
(v) any other items that are treated as expenses under GAAP but excluding from
the definition of Consolidated Net Income any extraordinary gains or losses, all
computed and consolidated in accordance with GAAP.

“Consolidated Stockholders’ Equity” with respect to any person shall mean the
aggregate Stockholders’ Equity of such person and its consolidated subsidiaries,
consolidated in accordance with GAAP.

“Continuing Banks” shall have the meaning assigned to such term in
Section 2.12(b)(ii).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Current Maturity Date” shall have the meaning assigned to such term in
Section 2.12(a).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Bank” shall mean any Bank, as reasonably determined by the Agent,
that has (a) failed to fund any portion of its Loans (unless such Bank notifies
the Agent in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied) or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the Agent, the
Issuing Bank or any Bank in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Bank’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan

 

6



--------------------------------------------------------------------------------

under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Bank that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit,
provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon Agent’s receipt of such certification in form and substance
satisfactory to it and the Agent, (d) otherwise failed to pay over to the Agent
or any other Bank any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) become the subject of a Bankruptcy Event.

“dollars” or “$” shall mean lawful money of the United States of America.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of a Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 and 430 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (d) the filing pursuant to Section 412 of the Code or Section 302 of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan; (e) the failure to make by its due date a required installment
under Code Section 430(j)(3)(A) or Section 303(j)(3)(A) of ERISA, with respect
to any Pension Plan or the failure by Borrower or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (g) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Code Section 430 or Section 303 of ERISA); (h) the
receipt by Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (i) the incurrence by Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (j) the receipt by Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in reorganization or in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

7



--------------------------------------------------------------------------------

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with the
provisions of Article II.

“Eurodollar Loan” shall mean any Eurodollar Competitive Loan or Eurodollar
Standby Loan.

“Eurodollar Standby Borrowing” shall mean a Borrowing comprised of Eurodollar
Standby Loans.

“Eurodollar Standby Loan” shall mean any Standby Loan bearing interest at a rate
determined by reference to the LIBO Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Existing Letters of Credit” shall mean each letter of credit existing on the
Closing Date and identified on Schedule 3.01.

“Extension Bank” shall have the meaning assigned to such term in
Section 2.12(c).

“Extension Date” shall have the meaning assigned to such term in
Section 2.12(b)(ii).

“Extension Letter” shall mean a letter substantially in the form of Exhibit B.

“Extensions of Credit” shall mean as to any Bank at any time, an amount equal to
the sum of the aggregate principal amount of all (a) Loans of such Bank then
outstanding and (b) such Bank’s share of the L/C Obligations then outstanding.

“Facility Fee” shall have the meaning assigned to such term in Section 2.06(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Fee Letters” shall mean, collectively, (i) the letter agreement dated as of
February 19, 2014, between the Borrower, JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC providing for the payment of certain fees or other amounts
in connection with the credit facilities established by this Agreement, (ii) the
letter agreement dated as of February 19, 2014, between the Borrower and Merrill
Lynch, Pierce, Fenner & Smith Incorporated providing for the payment of certain
fees or other amounts in connection with the credit facilities established by
this Agreement, (iii) the letter agreement dated as of February 19, 2014,
between

 

8



--------------------------------------------------------------------------------

the Borrower, Wells Fargo Bank, National Association and Wells Fargo Securities
LLC providing for the payment of certain fees or other amounts in connection
with the credit facilities established by this Agreement and (iv) the letter
agreement dated as of February 19, 2014, between the Borrower and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. providing for the payment of certain fees or other
amounts in connection with the credit facilities established by this Agreement.

“Fees” shall mean the Facility Fee, the Arranger Fees and the Administrative
Fees.

“Final Election Date” shall have the meaning assigned to such term in
Section 2.12(a).

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (the “Fixed Rate”) (expressed in the form of a decimal
to no more than four decimal places) specified by the Bank making such Loan in
its Competitive Bid.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be

 

9



--------------------------------------------------------------------------------

secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations of such
person, (h) all obligations of such person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements, in such amount which exceeds $15,000,000 at
any time and (i) all obligations of such person as an account party in respect
of letters of credit and bankers’ acceptances; provided that the definition of
Indebtedness shall not include (i) accounts payable to suppliers and
(ii) programming rights, in each case incurred in the ordinary course of
business and not overdue. The Indebtedness of any person shall include the
recourse Indebtedness of any partnership in which such person is a general
partner. For purposes of this Agreement, the amount of any Indebtedness referred
to in clause (h) of the preceding sentence shall be amounts, including any
termination payments, required to be paid to a counterparty after giving effect
to any contractual netting arrangements, and not any notional amount with regard
to which payments may be calculated.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration or a Fixed Rate Loan
with an Interest Period of more than 90 days’ duration, each day that would have
been an Interest Payment Date for such Loan had successive Interest Periods of
three months’ duration or 90 days’ duration, as the case may be, been applicable
to such Loan and, in addition, the date of any refinancing or conversion of such
Loan with or to a Loan of a different Type.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months (or, if agreed to by all Banks, 12 months) thereafter, as the Borrower
may elect, (b) as to any ABR Borrowing, the period commencing on the date of
such Borrowing and ending on the date 90 days thereafter or, if earlier, on the
Maturity Date or the date of prepayment of such Borrowing and (c) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offer to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurodollar
Loans only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

 

10



--------------------------------------------------------------------------------

“Interpolated Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

“Issuing Bank” shall mean JPMorgan Chase Bank, N.A. and any other Bank
acceptable to the Agent and to the Borrower, in its capacity as issuer of any
Letter of Credit.

“L/C Obligations” shall mean at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05.

“L/C Participants” shall mean the collective reference to all the Banks other
than the Issuing Bank.

“Letters of Credit” shall have the meaning assigned to such term in
Section 3.01(a).

“LIBO Rate” shall mean with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion; in each
case, the “Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided, that, if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the LIBO Rate shall be
the Interpolated Rate at such time. “Interpolated Rate” means, at any time, the
rate per annum determined by the Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset.

“Loan” shall mean a Competitive Loan or a Standby Loan, whether made as a
Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.

“Loan Documents” shall mean this Agreement, the Fee Letters and the
Administrative Agent Fee Letter.

 

11



--------------------------------------------------------------------------------

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Margin Stock” shall have the meaning assigned to such term under Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) material impairment of the
ability of the Borrower to perform any of its obligations under any Loan
Document or (c) material impairment of the rights of or benefits expressly
available to the Banks under any Loan Document.

“Maturity Date” shall mean March 31, 2019, as such date may be extended from
time to time with respect to some or all of the Banks pursuant to Section 2.12.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lending Office” shall have the meaning assigned to such term in
Section 2.21(g).

“Non-Extending Bank” shall have the meaning assigned to such term in
Section 2.12(a).

“Non-US Bank” shall have the meaning assigned to such term in Section 2.21(g).

“Other Taxes” shall have the meaning assigned to such term in Section 2.21(b).

“Participant” shall have the meaning assigned to such term in
Section 10.04(b)(vi).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Sections 412 and 430 of the Code or
Section 303 or 304 of ERISA.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

“Plan” shall mean any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both

 

12



--------------------------------------------------------------------------------

an employee welfare benefit plan and an employee pension benefit plan, and in
respect of which Borrower or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Priority Indebtedness Sum” shall mean, at any time, the sum (without
duplication) of (a) the aggregate principal amount outstanding of Indebtedness
incurred by Subsidiaries under Section 7.01(b)(v), (b) the aggregate principal
amount outstanding of Indebtedness incurred by the Borrower and Subsidiaries
that is secured by Liens permitted by Section 7.02(k) and (c) the aggregate
amount outstanding incurred by the Borrower and Subsidiaries under
Section 7.03(ii).

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Code Section 4975(c), but shall exclude any “exempt”
Prohibited Transaction.

“Proposed Increase Amount” shall have the meaning assigned to such term in
Section 2.13(a).

“Rate” shall include the LIBO Rate, the Alternate Base Rate and the Fixed Rate.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse any Issuing Bank pursuant to Section 3.05 for amounts drawn under
Letters of Credit issued by such Issuing Bank.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Reportable Event” shall mean any “reportable event,” within the meaning of
Section 4043 of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Pension Plan (other than a Pension Plan
maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

“Required Banks” shall mean, at any time, Banks having Bank Percentages
aggregating more than 50%.

 

13



--------------------------------------------------------------------------------

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scripps Family Agreement” means the family agreement dated October 15, 1992, as
amended, entered into by and among The E.W. Scripps Company, Scripps Networks
Interactive, Inc. and the descendants of Edward W. Scripps or certain trusts
established by or for the benefit of one or more descendants of Edward W.
Scripps.

“Standby Borrowing” shall mean a borrowing consisting of simultaneous Standby
Loans from each of the Banks.

“Standby Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.

“Standby Loans” shall mean the revolving loans made by the Banks to the Borrower
pursuant to Section 2.04. Each Standby Loan shall be a Eurodollar Standby Loan
or an ABR Loan.

“Stockholders’ Equity” shall mean, for any corporation, the consolidated total
stockholders’ equity of such corporation determined in accordance with GAAP,
consistently applied.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

 

14



--------------------------------------------------------------------------------

“Taxes” shall have the meaning assigned to such term in Section 2.21(a).

“Total Commitment” shall mean at any time the aggregate amount of the Banks’
Commitments, as in effect at such time.

“Total Extensions of Credit” shall mean at any time the aggregate amount of the
Banks’ Extensions of Credit outstanding at such time.

“Transactions” shall have the meaning assigned to such term in Section 4.02.

“Transferee” shall have the meaning assigned to such term in Section 2.21(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VII, such terms shall be construed in accordance with GAAP as
in effect on the date of this Agreement applied on a basis consistent with the
application used in preparing the Borrower’s audited financial statements
referred to in Section 4.05; provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Bank agrees, severally
and not jointly, to make Standby Loans to the Borrower, at any time and from
time to time on and after the date hereof and until the earlier of the Maturity
Date and the termination of the Commitment of such Bank as provided in this
Agreement, in an aggregate principal amount at any time outstanding not to
exceed such Bank’s Commitment, minus such Bank’s share of the L/C Obligations
then

 

15



--------------------------------------------------------------------------------

outstanding, minus the amount by which the Competitive Loans outstanding at such
time shall be deemed to have used such Commitment pursuant to Section 2.18,
subject, however, to the conditions that at no time shall (i) the sum of (x) the
outstanding aggregate principal amount of all Standby Loans made by all Banks
plus (y) the outstanding L/C Obligations plus (z) the outstanding aggregate
principal amount of all Competitive Loans made by all Banks exceed (ii) the
Total Commitment. Each Bank’s Commitment as of the Closing Date is set forth
opposite its respective name in Schedule 2.01. Such Commitments may be
terminated or reduced from time to time pursuant to Section 2.11.

Within the foregoing limits, the Borrower may borrow, pay or repay and reborrow
hereunder, on and after the Closing Date and prior to the Maturity Date, subject
to the terms, conditions and limitations set forth herein.

Section 2.02 Loans. (a) Each Standby Loan shall be made as part of a Borrowing
consisting of Loans made by the Banks ratably in accordance with their
Commitments; provided, however, that the failure of any Bank to make any Standby
Loan shall not in itself relieve any other Bank of its obligation to lend
hereunder (it being understood, however, that no Bank shall be responsible for
the failure of any other Bank to make any Loan required to be made by such other
Bank). Each Competitive Loan shall be made in accordance with the procedures set
forth in Section 2.03. The Standby Loans or Competitive Loans comprising any
Borrowing shall be (i) in the case of Competitive Loans, in an aggregate
principal amount which is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) in the case of Standby Loans, in an aggregate principal
amount which is an integral multiple of $1,000,000 and not less than $10,000,000
in the case of Eurodollar Standby Loans and not less than $5,000,000 in the case
of ABR Loans (or an aggregate principal amount equal to the remaining balance of
the available Commitments).

(b) Each Competitive Borrowing shall be comprised entirely of Eurodollar
Competitive Loans or Fixed Rate Loans, and each Standby Borrowing shall be
comprised entirely of Eurodollar Standby Loans or ABR Loans, as the Borrower may
request pursuant to Section 2.03 or 2.04, as applicable. Each Bank may at its
option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Bank to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing which, if made, would result in an
aggregate of more than five separate Standby Loans of any Bank being outstanding
hereunder at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.

(c) Subject to Section 2.05, each Bank shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to the Agent in New York, New York, not later than 12:00 noon, New York
City time, and the Agent shall by 3:00 p.m., New York City time, wire transfer
the amounts so received to the general deposit account of the Borrower at Wells
Fargo, National Association (or other general deposit account designated by the
Borrower in writing) or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so

 

16



--------------------------------------------------------------------------------

received to the respective Banks. Competitive Loans shall be made by the Bank or
Banks whose Competitive Bids therefor are accepted pursuant to Section 2.03 in
the amounts so accepted and Standby Loans shall be made by the Banks pro rata in
accordance with Section 2.18. Unless the Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Agent such Bank’s portion of such Borrowing, the Agent may assume that
such Bank has made such portion available to the Agent on the date of such
Borrowing in accordance with this paragraph (c) and the Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have made
such portion available to the Agent, such Bank and the Borrower severally agree
(without duplication) to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Effective Rate. If such Bank shall repay to
the Agent such corresponding amount, such amount shall constitute such Bank’s
Loan as part of such Borrowing for purposes of this Agreement.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

Section 2.03 Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall hand deliver or telecopy to the Agent a duly completed
Competitive Bid Request in the form of Exhibit A-1 hereto, to be received by the
Agent (i) in the case of a Eurodollar Competitive Borrowing, not later than
10:00 a.m., New York City time, four Business Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, one Business Day before a proposed Competitive
Borrowing. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Agent’s sole discretion, and
the Agent shall as soon as practicable notify the Borrower of such rejection by
telecopier. Such request shall in each case refer to this Agreement and specify
(x) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or a Fixed Rate Borrowing, (y) the date of such Borrowing (which shall be a
Business Day) and the aggregate principal amount thereof which shall be in a
minimum principal amount of $5,000,000 and in an integral multiple of
$1,000,000, and (z) the Interest Period with respect thereto (which may not end
after the Maturity Date). As soon as practicable after its receipt of a
Competitive Bid Request that is not rejected as aforesaid, the Agent shall
invite by telecopier (in the form set forth in Exhibit A-2 hereto) the Banks to
bid, on the terms and conditions of this Agreement, to make Competitive Loans
pursuant to the Competitive Bid Request.

(b) Each Bank may, in its sole discretion, make one or more Competitive Bids to
the Borrower responsive to a Competitive Bid Request. Each Competitive Bid by a
Bank must be received by the Agent via telecopier, in the form of Exhibit A-3
hereto, (i) in the case of a Eurodollar Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before a proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the day of a proposed Competitive Borrowing.

 

17



--------------------------------------------------------------------------------

Multiple bids will be accepted by the Agent. Competitive Bids that do not
conform substantially to the format of Exhibit A-3 may be rejected by the Agent
after conferring with, and upon the instruction of, the Borrower, such
conference between the Agent and the Borrower to occur as soon as practicable
following the receipt by the Agent of such Competitive Bid, and the Agent shall
notify the Bank making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be in a minimum principal amount of
$5,000,000 and in an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower)
of the Competitive Loan or Loans that the Bank is willing to make to the
Borrower, (y) the Competitive Bid Rate or Rates at which the Bank is prepared to
make the Competitive Loan or Loans and (z) the Interest Period and the last day
thereof. If any Bank shall elect not to make a Competitive Bid, such Bank shall
so notify the Agent via telecopier (I) in the case of Eurodollar Competitive
Loans, not later than 9:30 a.m., New York City time, three Business Days before
a proposed Competitive Borrowing, and (II) in the case of Fixed Rate Loans, not
later than 9:30 a.m., New York City time, on the day of a proposed Competitive
Borrowing; provided, however, that failure by any Bank to give such notice shall
not cause such Bank to be obligated to make any Competitive Loan as part of such
Competitive Borrowing. A Competitive Bid submitted by a Bank pursuant to this
paragraph (b) shall be irrevocable.

(c) The Agent shall as soon as practicable notify the Borrower by telecopier
(i) in the case of Eurodollar Competitive Loans, not later than 10:00 a.m.,
New York City time, three Business Days before a proposed Competitive Borrowing,
and (ii) in the case of Fixed Rate Loans, not later than 10:00 a.m., New York
City time, on the day of a proposed Competitive Borrowing, of all the
Competitive Bids made, the Competitive Bid Rate and the principal amount of each
Competitive Loan in respect of which a Competitive Bid was made and the identity
of the Bank that made each bid. The Agent shall send a copy of all Competitive
Bids to the Borrower for its records as soon as practicable after completion of
the bidding process set forth in this Section 2.03.

(d) The Borrower may in its sole and absolute discretion, subject only to the
provisions of this paragraph (d), accept or reject any Competitive Bid referred
to in paragraph (c) above. The Borrower shall notify the Agent by telephone,
confirmed by telecopier in the form of a Competitive Bid Accept/Reject Letter in
the form of Exhibit A-4, whether and to what extent it has decided to accept or
reject any of or all the bids referred to in paragraph (c) above, (x) in the
case of a Eurodollar Competitive Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before a proposed Competitive Borrowing, and
(y) in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, on the day of a proposed Competitive Borrowing; provided, however,
that (i) the failure by the Borrower to give such notice shall be deemed to be a
rejection of all the bids referred to in paragraph (c) above, (ii) the Borrower
shall not accept a bid made at a particular Competitive Bid Rate if the Borrower
has decided to reject an unrestricted bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if the Borrower shall accept a bid or bids made at a particular Competitive
Bid Rate but the amount of such bid or bids shall cause the total amount of bids
to be accepted by the Borrower to exceed the amount specified in the Competitive
Bid Request, then the Borrower shall accept a portion of such bid or bids in an
amount equal to the amount specified in the Competitive Bid Request less the
amount of all other Competitive Bids

 

18



--------------------------------------------------------------------------------

accepted with respect to such Competitive Bid Request, which acceptance, in the
case of multiple bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such bid at such Competitive Bid Rate, and
(v) except pursuant to clause (iv) above, no bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided, further,
however, that if a Competitive Loan must be in an amount less than $5,000,000
because of the provisions of clause (iv) above, such Competitive Loan may be for
a minimum of $1,000,000 or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple bids at a particular
Competitive Bid Rate pursuant to clause (iv) the amounts shall be rounded to
integral multiples of $1,000,000 in a manner which shall be in the discretion of
the Borrower. A notice given by the Borrower pursuant to this paragraph (d)
shall be irrevocable.

(e) The Agent shall promptly notify each bidding Bank (i) in the case of
Eurodollar Competitive Loans, not later than 11:30 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (ii) in the
case of Fixed Rate Loans, not later than 11:30 a.m., New York City time, on the
day of a proposed Competitive Borrowing, whether or not its Competitive Bid has
been accepted (and if so, in what amount and at what Competitive Bid Rate) by
telecopy sent by the Agent, and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.

(f) A Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request.

(g) If the Agent shall elect to submit a Competitive Bid in its capacity as a
Bank, it shall submit such bid directly to the Borrower one hour earlier than
the latest time at which the other Banks are required to submit their bids to
the Agent pursuant to paragraph (b) above.

(h) All Notices required by this Section 2.03 shall be given in accordance with
Section 10.01.

Section 2.04 Standby Borrowing Procedure. In order to request a Standby
Borrowing, the Borrower shall hand deliver or telecopy to the Agent in the form
of Exhibit A-5 (a) in the case of a Eurodollar Standby Borrowing, not later than
10:00 a.m., New York City time, three Business Days before a proposed borrowing
and (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the day of a proposed borrowing. No Fixed Rate Loan shall be
requested or made pursuant to a Standby Borrowing Request. Such notice shall be
irrevocable and shall in each case specify (i) whether the Borrowing then being
requested is to be a Eurodollar Standby Borrowing or an ABR Borrowing; (ii) the
date of such Standby Borrowing (which shall be a Business Day) and the amount
thereof; and (iii) if such Borrowing is to be a Eurodollar Standby Borrowing,
the Interest Period with respect thereto. If no election as to the Type of
Standby Borrowing is specified in any such notice, then the requested Standby
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Standby Borrowing is specified in such notice, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
the Borrower shall not have given notice in accordance with this Section 2.04 of
its election to refinance a Standby

 

19



--------------------------------------------------------------------------------

Borrowing prior to the end of the Interest Period in effect for such Borrowing,
then the Borrower shall (unless such Borrowing is repaid at the end of such
Interest Period) be deemed to have given notice of an election to refinance such
Borrowing with an ABR Borrowing. The Agent shall promptly advise the Banks of
any notice given pursuant to this Section 2.04 and of each Bank’s portion of the
requested Borrowing.

Section 2.05 Refinancings. The Borrower may refinance all or any part of any
Borrowing with a Borrowing of the same or a different Type made pursuant to
Section 2.03 or Section 2.04, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement, including refinancings of
Competitive Borrowings with Standby Borrowings and Standby Borrowings with
Competitive Borrowings. Any Borrowing or part thereof so refinanced shall be
repaid in accordance with Section 2.07 with the proceeds of a new Borrowing
hereunder and the proceeds of the new Borrowing shall be paid by the Banks to
the Agent or by the Agent to the Borrower pursuant to Section 2.02(c); provided,
however, that (i) if the principal amount extended by a Bank in a refinancing is
greater than the principal amount extended by such Bank in the Borrowing being
refinanced, then such Bank shall pay such difference to the Agent for
distribution to the Banks described in (ii) below, (ii) if the principal amount
extended by a Bank in the Borrowing being refinanced is greater than the
principal amount being extended by such Bank in the refinancing, the Agent shall
return the difference to such Bank out of amounts received pursuant to
(i) above, and (iii) to the extent any Bank fails to pay the Agent amounts due
from it pursuant to (i) above, any Loan or portion thereof being refinanced with
such amounts shall not be deemed repaid in accordance with Section 2.07 and
shall be payable by the Borrower (without prejudice to its rights against such
Bank or its ability to make any additional Borrowing for such refinancing).

Section 2.06 Fees. (a) The Borrower agrees to pay to each Bank, through the
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Bank shall be terminated as provided herein, a
facility fee (a “Facility Fee”) at a rate per annum equal to the Applicable
Percentage from time to time in effect, on the amount of the Commitment of such
Bank, whether used or unused, during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Maturity Date or any date on
which the Commitment of such Bank shall be terminated as provided in this
Agreement). All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. The Facility Fee due to each Bank
shall commence to accrue on the date hereof and shall cease to accrue on the
earlier of the Maturity Date and the termination of the Commitment of such Bank
as provided herein.

(b) The Borrower agrees to pay to each of the Agent and the Arrangers, for their
own accounts, the fees (the “Arranger Fees”) at the times and in the amounts
agreed upon in the Fee Letters.

(c) The Borrower agrees to pay to the Agent, for its own account, the fees (the
“Administrative Fees”) at the times and in the amounts agreed upon in the
Administrative Agent Fee Letter.

(d) [Reserved]

 

20



--------------------------------------------------------------------------------

(e) All Fees shall be paid on the date due, in immediately available funds, to
the Agent for distribution, if and as appropriate, among the Banks.

Section 2.07 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Agent for the account of each Bank
the then unpaid principal amount of each Standby Loan on the Maturity Date and
(ii) to the Agent for the account of each applicable Bank the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, whether such Loan is a Standby Loan or a Competitive
Loan, and the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Bank hereunder and (iii) the amount of any sum
received by the Agent hereunder for the account of the Banks and each Bank’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Bank may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Bank a promissory note payable to the order of such Bank (or, if requested by
such Bank, to such Bank and its registered assigns) and in a usual and customary
form for such Type approved by the Agent in its reasonable discretion.

Section 2.08 Interest on Loans. (a) Subject to the provisions of Section 2.09,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to (i) in the case of each Eurodollar Standby Loan, the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage, and (ii) in the case of each Eurodollar Competitive Loan,
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Margin offered by the Bank making such Loan and accepted by the Borrower
pursuant to Section 2.03.

(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the Applicable
Percentage.

 

21



--------------------------------------------------------------------------------

(c) Subject to the provisions of Section 2.09, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Bank making such Loan and accepted by the Borrower pursuant to Section 2.03.

(d) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan. The LIBO Rate or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Agent, and such determination shall be conclusive absent manifest error.

Section 2.09 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder (including any Reimbursement Obligation), whether by scheduled
maturity, notice of prepayment, acceleration or otherwise, the Borrower shall on
demand from time to time from the Agent pay interest, to the extent permitted by
law, on such defaulted amount up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum (computed as
provided in Section 2.08(b)) equal to the Alternate Base Rate plus 2%.

Section 2.10 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Agent shall have determined that dollar
deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Bank of making or maintaining its Eurodollar
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give written or telecopy notice of such determination to the Borrower and the
Banks. In the event of any such determination, until the Agent shall have
advised the Borrower and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any request by the Borrower for a Eurodollar
Competitive Borrowing pursuant to Section 2.03 shall be of no force and effect
and shall be denied by the Agent and (ii) any request by the Borrower for a
Eurodollar Standby Borrowing pursuant to Section 2.04 shall be deemed to be a
request for an ABR Borrowing. Each determination by the Agent hereunder shall be
conclusive absent manifest error.

Section 2.11 Termination and Reduction of Commitments. (a) The Commitments shall
be automatically terminated on the Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice to the Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $5,000,000 and in a minimum
principal amount of $5,000,000 and (ii) no such termination or reduction shall
be made which would reduce the Total Commitment to an amount less than the
aggregate outstanding principal amount of the Loans.

(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Banks in accordance with their respective Commitments. The Borrower shall
pay to

 

22



--------------------------------------------------------------------------------

the Agent for the account of the Banks, on the date of each termination or
reduction, the Facility Fees on the amount of the Commitments so terminated or
reduced accrued to the date of such termination or reduction.

Section 2.12 Optional Extension of Commitments. (a) The Borrower may, by sending
an Extension Letter in substantially the form of Exhibit B to the Agent (in
which case the Agent shall promptly deliver a copy to each of the Banks), not
less than 30 days and not more than 60 days prior to any anniversary of the
Closing Date, request that the Banks extend the Maturity Date then in effect
(the “Current Maturity Date”) so that it will occur one year after the Current
Maturity Date; provided that in no event shall there be more than two such
one-year extensions. Each Bank, acting in its sole discretion, shall advise in
response to such extension request, by notice to the Agent in writing given not
less than 15 days and not more than 30 days prior to such anniversary of the
Closing Date (the last date described in this Section 2.12(a) on which a Bank
may give notice of its intention to extend the Current Maturity Date being
referred to herein as the “Final Election Date”) whether or not such Bank agrees
to such extension (each Bank that so advises the Agent that it will not extend
the Current Maturity Date being referred to herein as a “Non-Extending Bank”);
provided that any Bank that does not advise the Agent by the Final Election Date
shall be deemed to be a Non-Extending Bank. The election of any Bank to agree to
such extension shall not obligate any other Bank to agree.

(b) (i) In response to an extension request under subsection (a) above, if
Required Banks (determined on or immediately prior to the Final Election Date)
have not agreed to extend the Maturity Date, then the Current Maturity Date
shall not be so extended and the outstanding principal balance of all loans and
other amounts payable hereunder shall be due and payable on the Current Maturity
Date.

(ii) In response to an extension request under subsection (a) above, if (and
only if) Required Banks (determined on or immediately prior to the Final
Election Date) have agreed to extend the Current Maturity Date, the Agent shall
notify the Borrower of such agreement in writing promptly, and effective on the
date of such notice by the Agent to the Borrower (the “Extension Date”), the
Maturity Date applicable to the Banks that have agreed to such extension (such
Banks being referred to herein as “Continuing Banks”) shall be the day that is
one year after the Current Maturity Date. In the event of such extension, the
Commitment of each Non-Extending Bank shall terminate on the Current Maturity
Date applicable to such Non-Extending Bank, all Loans and other amounts
(including non-contingent L/C Obligations) payable hereunder to such
Non-Extending Bank shall become due and payable on such Current Maturity Date
and the Total Commitments of the Banks hereunder shall be reduced by the
aggregate Commitments of Non-Extending Banks so terminated on such Current
Maturity Date. Each Non-Extending Bank shall be required to maintain its
original Commitments up to the Current Maturity Date. A Non-Extending Bank shall
not deliver a Competitive Bid Request with respect to a Competitive Borrowing
having an Interest Period ending after the Current Maturity Date.

(c) In the event that the conditions of clause (ii) of paragraph (b) above have
been satisfied, the Borrower shall have the right on or before or after the
Extension Date (but, in any event, prior to the Current Maturity Date without
giving effect to the relevant extension), at its

 

23



--------------------------------------------------------------------------------

own expense, to require any Non-Extending Bank to transfer and assign without
recourse or representation (except as to title and the absence of Liens created
by it) (in accordance with and subject to the restrictions contained in 10.04)
all its interests, rights and obligations under the Loan Documents (including
with respect to any Letter of Credit) to one or more banks, financial
institutions or other entities (which may include any Bank) (each, an “Extension
Bank”); provided that (x) such Extension Bank, if not already a Bank hereunder,
shall be subject to the approval of the Agent and any Issuing Bank (which
consents shall not be unreasonably withheld) and (y) the Extension Bank shall
pay to such Non-Extending Bank in immediately available funds on the effective
date of such assignment the principal of and interest accrued to the date of
payment on the Loans made by such Non-Extending Bank hereunder and all other
amounts accrued for such Non-Extending Bank’s account or owed to it hereunder.
Notwithstanding the foregoing, no extension of the Maturity Date shall become
effective unless, on the Extension Date, the conditions set forth in
Section 5.01(b) and (c) shall be satisfied (with all references in such
paragraphs to the making of a Loan or issuance of a Letter of Credit being
deemed to be references to the extension of the Commitments on the Extension
Date) and the Agent shall have received a certificate to that effect on behalf
of the Borrower dated the Extension Date.

(d) On the Current Maturity Date, if the Commitments of the Banks other than the
Non-Extending Banks are still in effect and the conditions set forth in Sections
5.01(b) and (c) are then satisfied (as to which the Borrower shall be deemed to
have made a representation and warranty as of such date, unless it has otherwise
notified the Agent to the contrary) the shares of the Non-Extending Banks in any
outstanding Letters of Credit shall be deemed to be extinguished and the shares
therein of other Banks shall be adjusted to be in proportion to their new Bank
Percentages; provided that the Borrower shall prepay Loans as required such that
after giving effect to such prepayment and adjustment the sum of each Bank’s
Loans plus its share of the L/C Obligations outstanding does not exceed its
Commitment.

Section 2.13 Additional Commitments. (a) In the event that the Borrower wishes
to increase the Commitments at any time when no Default or Event of Default has
occurred and is continuing or would exist after giving effect thereto, it shall
notify the Agent in writing of the amount (the “Proposed Increase Amount”) of
such proposed increase, the Banks and other Persons agreeing to participate
therein and the proposed effective date thereof (such notice, a “Commitment
Increase Notice”). The Borrower may, with the consent of the Agent and any
Issuing Banks (which consents shall not be unreasonably withheld), offer one or
more additional banks, financial institutions or other entities the opportunity
to participate in all or a portion of the Proposed Increase Amount pursuant to
paragraph (b) below.

(b) Any Bank which agrees with the Borrower to increase its Commitment pursuant
to this Section 2.13 shall execute a Commitment Increase Supplement with the
Borrower and the Agent, substantially in the form of Exhibit C, whereupon such
Bank shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Commitment as so increased, and Schedule 2.01
shall be deemed to be amended to so increase the Commitment of such Bank.

(c) Any additional bank, financial institution or other entity which agrees with
the Borrower to participate in the increased Commitments pursuant to this
Section 2.13 shall execute an Additional Bank Supplement with the Borrower and
the Agent, substantially in the form of

 

24



--------------------------------------------------------------------------------

Exhibit D, whereupon such bank, financial institution or other entity (an
“Additional Bank”) shall become a Bank for all purposes and to the same extent
as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement, and Schedule 2.01 shall be deemed to be amended to
add the name and Commitment of such Additional Bank as so agreed; provided that
the Commitment of any such Additional Bank shall be in an amount not less than
$5,000,000.

(d) Notwithstanding anything to the contrary in this Section 2.13, (i) in no
event shall the aggregate amount of increases in Commitments pursuant to this
Section 2.13 exceed $250,000,000 and (ii) no Bank shall have any obligation to
increase its Commitment unless it agrees to do so in its sole discretion. It
shall be a condition to the effectiveness of any increase in the Commitments
pursuant to this Section 2.13 that on the proposed effective date therefor that
the conditions set forth in Sections 5.01(b) and (c) are then satisfied (and the
Borrower shall be deemed to have made a representation and warranty as of such
date to such effect).

(e) Upon any increase in the Commitments pursuant to this Section 2.13 becoming
effective, the shares of the Banks (including any Additional Banks) in any
outstanding Letters of Credit shall be adjusted to be in proportion to their new
Bank Percentages. The Agent shall also be entitled, upon any such effectiveness,
to establish arrangements, which may be inconsistent in certain respects with
other provisions of the Agreement but which it believes to be reasonable in the
circumstances (with the intention of minimizing expense to the Borrower under
Section 2.17 and disruptions for the Banks), to provide for the Additional Banks
and the Banks with increasing Commitments to make Standby Loans over a
reasonable period on a basis that makes their participation in the outstanding
Standby Borrowings proportional to their new Bank Percentages and during such
period for the Banks to receive ratable treatment with respect to their
outstanding Standby Loans.

Section 2.14 Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Standby Borrowing, in whole or in part, upon
giving written or telecopy notice (or telephone notice promptly confirmed by
written or telecopy notice) to the Agent: (i) before 10:00 a.m., New York City
time, three Business Days prior to prepayment, in the case of Eurodollar Loans
and (ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that each partial
prepayment shall be in an amount which is an integral multiple of $1,000,000 and
not less than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing.

(b) On the date of any termination or reduction of the Commitments pursuant to
Section 2.11, the Borrower shall pay or prepay so much of the Standby Borrowings
as shall be necessary in order that the aggregate principal amount of the
Competitive Loans and Standby Loans outstanding will not exceed the Total
Commitment after giving effect to such termination or reduction.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein. All
prepayments under this Section 2.14 shall be subject to Section 2.17 but
otherwise without premium or penalty. All prepayments under this Section 2.14
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

 

25



--------------------------------------------------------------------------------

Section 2.15 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any change in
applicable law or regulation or in the interpretation or administration thereof
by any governmental authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Bank of the principal of or interest on any
Eurodollar Loan or Fixed Rate Loan made by such Bank or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Bank by the jurisdiction in which such Bank has its
principal office or by any political subdivision or taxing authority therein),
or shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by such Bank, or shall impose on such Bank or the London
interbank market any other condition affecting this Agreement or any Eurodollar
Loan or Fixed Rate Loan made by such Bank, and the result of any of the
foregoing shall be to increase the cost to such Bank of making or maintaining
any Eurodollar Loan or Fixed Rate Loan or to reduce the amount of any sum
received or receivable by such Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Bank to be material, then the Borrower
will pay to such Bank within 30 days of demand such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, no Bank shall be entitled to
request compensation under this paragraph with respect to any Competitive Loan
if it shall have been aware of the change giving rise to such request at the
time of submission of the Competitive Bid pursuant to which such Competitive
Loan shall have been made.

(b) If any Bank shall have determined that the adoption after the date hereof of
any law, rule, regulation or guideline regarding capital adequacy or liquidity,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or any lending office of such Bank) or any Bank’s
holding company with any request or directive regarding capital adequacy or
liquidity (whether or not having the focus of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s capital or on the capital of such Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Bank pursuant hereto to a level below that which such Bank or such Bank’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Bank’s policies and the policies
of such Bank’s holding company with respect to capital adequacy or liquidity) by
an amount deemed by such Bank to be material, then from time to time the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank or such Bank’s holding company for any such reduction
suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
applicable law, regardless of the date enacted, adopted, issued or implemented.

 

26



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Section 2.15, no Bank shall
demand compensation for any increased cost or reduction referred to in paragraph
(a), (b), or (c) above if it shall not at the time be the general policy or
practice of such Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

(e) A certificate of a Bank setting forth (i) such amount or amounts as shall be
necessary to compensate such Bank as specified in paragraph (a), (b), or
(c) above, as the case may be, and (ii) in reasonable detail the basis of the
calculation of such amount or amounts shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay each Bank the
amount shown as due on any such certificate delivered by it within 30 days after
the receipt of the same. If any Bank subsequently receives a refund of any such
amount paid by the Borrower it shall remit such refund to the Borrower.

(f) Failure on the part of any Bank to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank’s
right to demand compensation with respect to any other period; provided that if
any Bank fails to make such demand within 90 days after it obtains knowledge of
the event giving rise to the demand such Bank shall, with respect to amounts
payable pursuant to this Section 2.15 resulting from such event, only be
entitled to payment under this Section 2.15 for such costs incurred or reduction
in amounts or return on capital from and after the date 90 days prior to the
date that such Bank does make such demand. The protection of this Section shall
be available to each Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

Section 2.16 Change in Legality. (a) Notwithstanding any other provision herein,
if any change in any law or regulation or in the interpretation thereof by any
governmental authority charged with the administration or interpretation thereof
shall make it unlawful for any Bank to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written or telecopy notice to the Borrower and to the
Agent, such Bank may:

(i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon such Bank shall not submit a Competitive Bid in response to
a request for Eurodollar Competitive Loans and any request by the Borrower for a
Eurodollar Standby Borrowing shall, as to such Bank only, be deemed a request
for an ABR Loan unless such declaration shall be subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.

 

27



--------------------------------------------------------------------------------

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Bank or the
converted Eurodollar Loans of such Bank shall instead be applied to repay the
ABR Loans made by such Bank in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.16, a notice to the Borrower by any Bank
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower.

(c) Each Bank agrees that, upon the occurrence of any event giving rise to the
operation of paragraph (a) of this Section 2.16 with respect to such Bank, it
shall have a duty to endeavor in good faith to mitigate the adverse effects that
may arise as a consequence of such event to the extent that such mitigation will
not, in the reasonable judgment of such Bank, entail any cost or disadvantage to
such Bank that such Bank is not reimbursed or compensated for by the Borrower.

Section 2.17 Indemnity. The Borrower shall indemnify each Bank against any loss
or expense which such Bank may sustain or incur as a consequence of (a) any
failure by the Borrower to fulfill on the date of any borrowing hereunder the
applicable conditions set forth in Article V, (b) any failure by the Borrower to
borrow or to refinance or continue any Loan hereunder after irrevocable notice
of such borrowing, refinancing or continuation has been given pursuant to
Section 2.03 or 2.04, (c) any payment, prepayment or conversion of a Eurodollar
Loan or Fixed Rate Loan required by any other provision of this Agreement or
otherwise made or deemed made on a date other than the last day of the Interest
Period applicable thereto, (d) any default in payment or prepayment of the
principal amount of any Loan or any part thereof or interest accrued thereon, as
and when due and payable (at the due date thereof, whether by scheduled
maturity, acceleration, irrevocable notice of prepayment or otherwise) or
(e) the occurrence of any Event of Default, including, in each such case, any
loss or reasonable expense sustained or incurred or to be sustained or incurred
in liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan or Fixed Rate Loan.
Such loss or reasonable expense shall include an amount equal to the excess, if
any, as reasonably determined by such Bank, of (i) its cost of obtaining the
funds for the Loan being paid, prepaid, converted or not borrowed (assumed to be
the LIBO Rate or, in the case of a Fixed Rate Loan, the fixed rate of interest
applicable thereto) for the period from the date of such payment, prepayment or
failure to borrow to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, the Interest Period for such Loan which would
have commenced on the date of such failure) over (ii) the amount of interest (as
reasonably determined by such Bank) that would be realized by such Bank in
reemploying the funds so paid, prepaid or not borrowed for the remainder of such
period or Interest Period, as the case may be. A certificate of any Bank setting
forth (i) any amount or amounts which such Bank is entitled to receive pursuant
to this Section and (ii) in reasonable detail the basis of the calculation of
such amount or amounts shall be delivered to the Borrower and shall be
conclusive absent manifest error.

 

28



--------------------------------------------------------------------------------

Each Bank shall have a duty to mitigate the damages to such Bank that may arise
as a consequence of clause (a), (b), (c), (d) or (e) above to the extent that
such mitigation will not, in the reasonable judgment of such Bank, entail any
cost or disadvantage to such Bank that such Bank is not reimbursed or
compensated for by the Borrower.

Section 2.18 Pro Rata Treatment. Except as required under Section 2.16, each
Standby Borrowing, each payment or prepayment of principal of any Standby
Borrowing, each payment of interest on the Standby Loans, each payment of the
Facility Fees, each reduction of the Commitments and each refinancing of any
Borrowing with a Standby Borrowing of any Type, shall be allocated pro rata
among the Banks in accordance with their respective Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Standby Loans). Each payment
of principal of any Competitive Borrowing shall be allocated pro rata among the
Banks participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Banks participating in such Borrowing in accordance
with the respective amounts of accrued and unpaid interest on their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Banks at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Banks
(including those Banks which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Bank agrees that in computing such Bank’s portion of any Borrowing to be
made hereunder, the Agent may, in its discretion, round each Bank’s percentage
of such Borrowing to the next higher or lower whole dollar amount.

Section 2.19 Sharing of Setoffs. Each Bank agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to, a secured claim under Section 506 of title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Bank under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Standby Loan or Loans as a
result of which the unpaid principal portion of the Standby Loans shall be
proportionately less than the unpaid principal portion of the Standby Loans of
any other Bank, it shall be deemed simultaneously to have purchased from such
other Bank at face value, and shall promptly pay to such other Bank the purchase
price for, a participation in the Standby Loans of such other Bank, so that the
aggregate unpaid principal amount of the Standby Loans and participations in the
Standby Loans held by each Bank shall be in the same proportion to the aggregate
unpaid principal amount of all Standby Loans then outstanding as the principal
amount of its Standby Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Standby Loans
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustment shall be made pursuant to this Section 2.19 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Bank holding a
participation in a Standby Loan deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Bank by reason thereof as fully as
if such Bank had made a Standby Loan directly to the Borrower in the amount of
such participation.

 

29



--------------------------------------------------------------------------------

Section 2.20 Payments. The Borrower shall initiate each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document, without set-off, counterclaim or
deduction of any kind, not later than 12:00 (noon), New York City time, on the
date when due in dollars to the Agent at its offices at 270 Park Avenue, New
York, New York, in immediately available funds.

Section 2.21 Taxes. (a) Any and all payments by the Borrower hereunder shall be
made, in accordance with Section 2.20, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings imposed by any Governmental Authority, including any interest,
additions to tax or penalties and all liabilities with respect thereto,
excluding (i) income taxes imposed on the net income of the Agent or any Bank
(or any transferee or assignee thereof, including a participation holder (any
such entity a “Transferee”)) and (ii) franchise taxes imposed on the net income
of the Agent or any Bank (or Transferee), in each case by the jurisdiction under
the laws of which the Agent or such Bank (or Transferee) is organized or has its
principal place of business or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, and withholdings,
including any interest, additions to tax or penalties and all liabilities with
respect thereto, collectively or individually, “Taxes”). If the Borrower shall
be required to deduct any Taxes from or in respect of any sum payable hereunder
to any Bank (or any Transferee) or the Agent, (i) the sum payable shall be
increased by the amount (an “additional amount”) necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.21) such Bank (or Transferee) or the Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deduction been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).

(c) The Borrower will indemnify each Bank (or Transferee) and the Agent for the
full amount of Taxes and Other Taxes paid by such Bank (or Transferee) or the
Agent, as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by a Bank, or the Agent on its
behalf, setting forth in reasonable detail the basis of the calculation of such
payment or liability, absent manifest error, shall be final, conclusive and
binding for all purposes. Such indemnification shall be made within 30 days
after the date the Bank (or Transferee) or the Agent, as the case may be, makes
written demand therefor.

 

30



--------------------------------------------------------------------------------

(d) If a Bank (or Transferee) or the Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrower, or with respect
to which the Borrower has paid additional amounts, pursuant to this
Section 2.21, it shall promptly notify the Borrower of the availability of such
refund claim and shall, within 30 days after receipt of a request by the
Borrower, make a claim to such Governmental Authority for such refund at the
Borrower’s expense. If a Bank (or Transferee) or the Agent receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.21, it shall within 30 days from
the date of such receipt pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.21 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Bank (or Transferee) or
the Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower, upon the request of such Bank (or Transferee) or the Agent, agrees to
repay the amount paid over to the Borrower (plus penalties, interest or other
charges) to such Bank (or Transferee) or the Agent in the event such Bank (or
Transferee) or the Agent is required to repay such refund to such Governmental
Authority.

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
by the Borrower to the relevant Governmental Authority, the Borrower will
deliver to the Agent, at its address referred to in Section 10.01, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.21 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Bank (or Transferee) that is organized under the laws of a jurisdiction
other than the United States, any State thereof or the District of Columbia (a
“Non-U.S. Bank”) shall deliver to the Borrower and the Agent two copies of
either United States Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in
the case of a Non-U.S. Bank claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8BEN, or any subsequent versions thereof or
successors thereto (and, if such Non-U.S. Bank delivers a Form W-8BEN, a
certificate representing that such Non-U.S. Bank is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code)), properly completed and duly executed by such
Non-U.S. Bank claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Bank on or before
the date it becomes a party to this Agreement (or, in the case of a Transferee
that is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder) and on or before the date, if any, such Non-U.S.
Bank changes its applicable lending office by designating a different lending
office (a “New Lending Office”). In addition, each Non-U.S. Bank shall deliver
such forms promptly

 

31



--------------------------------------------------------------------------------

upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Notwithstanding any other provision of this Section 2.21(g), a
Non-U.S. Bank shall not be required to deliver any form pursuant to this
Section 2.21 (g) that such Non-U.S. Bank is not legally able to deliver.

(h) The Borrower shall not be required to indemnify any Non-U.S. Bank, or to pay
any additional amounts to any Non-U.S. Bank, in respect of United States Federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Bank became a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on
the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Bank
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) of this subsection 2.21(h) shall not apply to any
Transferee or New Lending Office that becomes a Transferee or New Lending Office
as a result of an assignment, participation, transfer or designation made at the
request of the Borrower; and provided, further, however, that this clause (i) of
this subsection 2.21(h) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Bank (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (i) of this
subsection 2.21(h)) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such
Transferee, or Bank (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S. Bank
to comply with the provisions of paragraph (g) above.

(i) Any Bank (or Transferee) claiming any additional amounts payable under this
Section 2.21 shall (A) to the extent legally able to do so, upon written request
from the Borrower, file any certificate or document if such filing would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue, and the Borrower shall not be obligated to pay such
additional amounts if, after the Borrower’s request, any Bank (or Transferee)
could have filed such certificate or document and failed to do so; or
(B) consistent with legal and regulatory restrictions, use reasonable efforts to
change the jurisdiction of its applicable lending office if the making of such
change would avoid the need for or reduce the amount of any additional amounts
which may thereafter accrue and would not, in the sole determination of such
Bank (or Transferee), be otherwise disadvantageous to such Bank (or Transferee).

(j) If a payment made to a Bank under any Loan Document would be subject to
United States Federal withholding Tax imposed by FATCA if such Bank were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Bank has

 

32



--------------------------------------------------------------------------------

complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this paragraph
(j), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(k) Nothing contained in this Section 2.21 shall require any Bank (or
Transferee) or the Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).

Section 2.22 Mandatory Assignment; Commitment Termination. In the event any Bank
delivers to the Agent or the Borrower, as appropriate, a certificate in
accordance with Section 2.15(e) or a notice in accordance with Section 2.16, or
the Borrower is required to pay any additional amounts or other payments in
accordance with Section 2.21, or if any Bank becomes a Defaulting Bank, the
Borrower may, at its own expense, and in its sole discretion (a) require such
Bank to transfer and assign in whole or in part, without recourse (in accordance
with Section 10.04), all or part of its interests, rights and obligations under
this Agreement (other than outstanding Competitive Loans) to an assignee which
shall assume such assigned obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided that (i) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (ii) the Borrower or such assignee shall have paid to
the assigning Bank in immediately available funds the principal of and interest
accrued to the date of such payment on the Loans made by it hereunder and all
other amounts owed to it hereunder or (b) so long as no Event of Default has
occurred and is continuing, terminate the Commitment of such Bank and prepay all
outstanding Loans (other than Competitive Loans) of such Bank; provided that
(x) such termination of the Commitment of such Bank and prepayment of Loans does
not conflict with any law, rule or regulation or order of any court or
Governmental Authority and (y) the Borrower shall have paid to such Bank in
immediately available funds the principal of, accrued interest and accrued fees
to the date of such payment on the Loans (other than Competitive Loans) made by
it hereunder and all other amounts owed to it hereunder. Notwithstanding the
foregoing, if prior to any such transfer and assignment (a) such Bank shall
waive its right to claim compensation under Section 2.15(e) in respect of such
circumstances or event or shall withdraw its notice under Section 2.16 or shall
waive its right to payments under Section 2.21 in respect of such circumstances
or event, as the case may be or (b) with respect to any transfer as a result of
any Bank becoming a Defaulting Bank, such Bank ceases to be a Defaulting Bank,
then, in each case, such Bank shall not thereafter be required to make any such
transfer and assignment hereunder.

Section 2.23 Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Bank pursuant to Section 2.06;

(b) the Bank Percentage of such Defaulting Bank shall not be included in
determining whether all Banks or the Required Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 10.08), provided that this clause (b) shall not apply to the vote of a
Defaulting Bank in the case of an amendment, waiver or other modification
requiring the consent of such Bank or each Bank affected thereby;

 

33



--------------------------------------------------------------------------------

(c) if any L/C Obligations exist at the time a Bank becomes a Defaulting Bank
then:

(i) all or any part of such Defaulting Bank’s Bank Percentage of the L/C
Obligations shall be reallocated among the non-Defaulting Banks in accordance
with their respective Bank Percentages but only to the extent the sum of all
non-Defaulting Banks’ Standby Loans and their Bank Percentages of the L/C
Obligations and the outstanding Competitive Loans expressed as a dollar amount
plus such Defaulting Bank’s Bank Percentage of the L/C Obligations does not
exceed the total of all non-Defaulting Banks’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize such Defaulting Bank’s Bank Percentage
of the L/C Obligations (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such Defaulting Bank’s Bank Percentage of the L/C Obligations is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
Bank Percentage of the L/C Obligations pursuant to Section 2.23(c)(ii), the
Borrower shall not be required to pay any fees to such Defaulting Bank pursuant
to Section 3.03 with respect to such Defaulting Bank’s Bank Percentage of the
L/C Obligations during the period such Defaulting Bank’s Bank Percentage of the
L/C Obligations is cash collateralized;

(iv) if the Bank Percentages of the L/C Obligations of the non-Defaulting Banks
are reallocated pursuant to Section 2.23(c)(i), then the fees payable to the
Banks pursuant to Section 2.06 and Section 3.03 shall be adjusted in accordance
with such non-Defaulting Banks’ Bank Percentages; and

(v) if any Defaulting Bank’s Bank Percentage of the L/C Obligations is neither
cash collateralized nor reallocated pursuant to this Section 2.23(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such Defaulting Bank’s Bank Percentage of the
L/C Obligations) and letter of credit fees payable under Section 3.03 with
respect to such Defaulting Bank’s Bank Percentage of the L/C Obligations shall
be payable to the Issuing Bank until such Defaulting Bank’s Bank Percentage of
the L/C Obligations is cash collateralized and/or reallocated;

(d) so long as any Bank is a Defaulting Bank, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral provided by the Borrower in
accordance with Section 2.23(c), and participating

 

34



--------------------------------------------------------------------------------

interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Banks in a manner consistent with
Section 2.23(c)(i) (and Defaulting Banks shall not participate therein); and

(e) any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Agent (i) first, to the payment of any
amounts owing by such Defaulting Bank to the Agent hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Bank to the Issuing
Bank hereunder, (iii) third, if so determined by the Agent or requested by an
Issuing Bank, held in such account as cash collateral for future funding
obligations of the Defaulting Bank in respect of any existing or future
participating interest in any Letter of Credit, (iv) fourth, to the funding of
any Loan in respect of which such Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent, (v) fifth, if
so determined by the Agent and the Borrower, held in such account as cash
collateral for future funding obligations of the Defaulting Bank in respect of
any Loans under this Agreement, (vi) sixth, to the payment of any amounts owing
to the Banks or an Issuing Bank as a result of any judgment of a court of
competent jurisdiction obtained by any Bank or such Issuing Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement, (vii) seventh, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (viii), that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations which a Defaulting Bank has funded its participation
obligations and (y) made at a time when the conditions set forth in Section 5.01
are satisfied, such payment shall be applied solely to prepay the Loans of, and
Reimbursement Obligations owed to, all non-Defaulting Banks pro rata prior to
being applied to the prepayment of any Loans, or Reimbursement Obligations owed
to, any Defaulting Bank.

In the event that the Agent, the Borrower and the Issuing Bank each agrees that
a Defaulting Bank has adequately remedied all matters that caused such Bank to
be a Defaulting Bank, then the Bank Percentages of the L/C Obligations of the
Banks shall be readjusted to reflect the inclusion of such Bank’s Commitment and
on such date such Bank shall purchase at par such of the Standby Loans of the
other Banks as the Agent shall determine may be necessary in order for such Bank
to hold such Loans in accordance with its Bank Percentage.

ARTICLE III

LETTERS OF CREDIT

Section 3.01 L/C Commitment. (a) Subject to the terms and conditions hereof,
each Issuing Bank, in reliance on the agreements of the L/C Participants set
forth in Section 3.04(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day, at any time and
from time to time on and after the date hereof and until the

 

35



--------------------------------------------------------------------------------

earlier of the Maturity Date and the date of termination of the Commitments in
such form as may be approved from time to time by the relevant Issuing Bank;
provided that no Issuing Bank shall issue any Letters of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed $50,000,000 or
(ii) the Total Extensions of Credit would exceed the Total Commitments. Each
Letter of Credit shall (i) be denominated in dollars and (ii) expire no later
than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Maturity Date then in
effect, provided that any Letter of Credit with a one-year term may, at the
option of the Borrower, provide for the renewal thereof for additional one-year
periods (which shall, subject to the first proviso below, in no event extend
beyond the date referred to in clause (y) above); provided that a Letter of
Credit may extend beyond the date five Business Days prior to the Maturity Date
then in effect if it shall be cash collateralized on such date in a manner
satisfactory to the relevant Issuing Bank; provided further that if the
aggregate undrawn and unexpired amount under Letters of Credit outstanding as of
the date five Business Days prior to a date on which the Total Commitments shall
be reduced as a result of certain Banks not having extended their Commitments
pursuant to Section 2.12 shall exceed the Total Commitments after giving effect
to such reduction, such excess shall be cash collateralized on such date in a
manner satisfactory to the relevant Issuing Banks.

(b) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause such Issuing Bank or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

(c) The parties hereto agree that the Existing Letters of Credit shall be deemed
to be Letters of Credit for all purposes under this Agreement, without any
further action by the Borrower, the Issuing Bank, or any other Person.

Section 3.02 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that an Issuing Bank issue a Letter of Credit by delivering
to such Issuing Bank an Application therefor, completed to the satisfaction of
such Issuing Bank, and such other certificates, documents and other papers and
information as such Issuing Bank may request in connection therewith. Upon
receipt of any Application, such Issuing Bank will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Bank be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Bank and the Borrower. Such Issuing
Bank shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. Such Issuing Bank shall promptly furnish to the
Agent, which shall in turn promptly furnish to the Banks, notice of the issuance
of each Letter of Credit (including the amount thereof).

Section 3.03 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable
Percentage then in effect with respect to Eurodollar Standby Loans, shared
ratably among the Banks and payable quarterly in arrears on the last day of each
March, June, September and December after the issuance date and on the Maturity
Date. In addition, the Borrower shall pay to each Issuing Bank

 

36



--------------------------------------------------------------------------------

for its own account a fronting fee of 0.125% per annum on the undrawn and
unexpired amount of each Letter of Credit issued by such Issuing Bank (or as
otherwise agreed between the Borrower and such Issuing Bank), payable quarterly
in arrears on the last day of each March, June, September and December after the
issuance date and on the Maturity Date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Bank for such normal, customary and reasonable costs and expenses as are
incurred or charged by such Issuing Bank in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
by such Issuing Bank.

Section 3.04 L/C Participations. (a) Each Issuing Bank irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Bank to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Bank, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Bank Percentage
in such Issuing Bank’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by such Issuing Bank
thereunder. Each L/C Participant agrees with each Issuing Bank that, if a draft
is paid under any Letter of Credit for which such Issuing Bank is not reimbursed
in full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Bank upon demand at such Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Bank Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against such Issuing Bank, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of an
Event of Default or the failure to satisfy any of the other conditions specified
in Article V, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the relevant
Issuing Bank pursuant to Section 3.04(a) in respect of any unreimbursed portion
of any payment made by such Issuing Bank under any Letter of Credit is paid to
such Issuing Bank within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Bank on demand an amount equal to
the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the relevant Issuing Bank by such L/C
Participant within three Business Days after the date such payment is due, such
Issuing Bank shall be entitled to recover from such L/C Participant, on demand,
such amount with interest thereon calculated from such due date at the rate per
annum applicable to ABR Loans. A certificate of such Issuing Bank submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.

 

37



--------------------------------------------------------------------------------

(c) Whenever, at any time after the relevant Issuing Bank has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.04(a), such Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, such
Issuing Bank will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by such
Issuing Bank shall be required to be returned by such Issuing Bank, such L/C
Participant shall return to such Issuing Bank the portion thereof previously
distributed by such Issuing Bank to it.

(d) The participations of the other Banks in Letters of Credit cash
collateralized on the date five Business Days prior to Maturity Date shall end
on the Maturity Date and the participations of Non-Extending Banks in Letters of
Credit cash collateralized five Business Days prior to the date that is the then
Current Maturity Date in respect of the Commitments of such Non-Extending Banks
shall end on such then Current Maturity Date.

Section 3.05 Reimbursement Obligation of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Bank that
issued such Letter of Credit for the amount of (a) the draft so paid and (b) any
taxes, fees, charges or other costs or expenses incurred by such Issuing Bank in
connection with such payment, not later than 12:00 Noon, New York City time, on
(i) the Business Day that the Borrower receives notice of such draft, if such
notice is received on such day prior to 10:00 A.M., New York City time, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice. Each such payment shall be made
to such Issuing Bank at its address for notices referred to herein in dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at the rate set forth in (x) until the third Business Day next succeeding the
date of the relevant notice, Section 2.08(b) and (y) thereafter, Section 2.09.

Section 3.06 Obligations Absolute. The Borrower’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Bank, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Bank that
no Issuing Bank shall be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Bank shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Bank. The Borrower agrees that any action
taken or omitted by the relevant Issuing Bank under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of any Issuing Bank to the Borrower.

 

38



--------------------------------------------------------------------------------

Section 3.07 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower of the date and amount thereof. The responsibility of each
Issuing Bank to the Borrower in connection with any draft presented for payment
under any Letter of Credit issued by such Issuing Bank shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

Section 3.08 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Banks that:

Section 4.01 Organization; Powers. The Borrower and each Subsidiary of the
Borrower (a) is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite corporate or other entity power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not be reasonably likely
to have a Material Adverse Effect, and (d) in the case of the Borrower, has the
corporate power and authority to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party and each other agreement
or instrument contemplated thereby to which it is or will be a party and to
borrow hereunder.

Section 4.02 Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the execution, delivery and performance by the
Borrower of each of the other Loan Documents and the borrowings hereunder
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws (or code of regulations) of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument and (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary, except for any such violation, conflict, creation or
imposition which does not impair the Borrower’s ability to enter into and
perform the Transactions or would not be reasonably likely to have a Material
Adverse Effect or materially impair the position of the Banks with respect to
any other creditors of the Borrower.

 

39



--------------------------------------------------------------------------------

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required by the Borrower in connection with the Transactions, except
such as have been made or obtained and are in full force and effect, and except
for filings required by applicable securities laws after the date of this
Agreement.

Section 4.05 Financial Statements. The Borrower has heretofore furnished to the
Banks the consolidated balance sheets and consolidated statements of operations,
cash flows and changes in equity of the Borrower as of and for the fiscal years
ended December 31, 2012 and December 31, 2013, audited by and accompanied by the
opinion of Deloitte & Touche LLP, independent public accountants, in each case
certified by the chief financial officer of the Borrower. Such financial
statements (subject, in the case of such interim statements, to normal year-end
audit adjustments) present fairly in all material respects the financial
condition and results of operations of the Borrower as of such dates and for
such periods. Such balance sheets and the notes thereto disclose, in accordance
with GAAP, all material liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.

Section 4.06 No Material Adverse Change. There has been no change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries since December 31, 2013 that would constitute a
Material Adverse Effect which is not reflected in the financial statements
referred to in Section 4.05.

Section 4.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all its properties and assets, except for defects in
title that would not, in the aggregate, be reasonably likely to have a Material
Adverse Effect. All material properties and assets are free and clear of Liens,
other than Liens permitted by Section 7.02.

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all leases to which it is a party, all such leases are in full force and
effect and each of the Borrower and its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, except for any noncompliance,
ineffectiveness or other conditions that would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.

Section 4.08 Stock of Borrower. More than 51% of the outstanding Common Voting
Shares, par value $.01, of the Borrower are owned directly or indirectly,
beneficially and of record by signatories to the Scripps Family Agreement (other
than the Borrower and The E.W. Scripps Company).

 

40



--------------------------------------------------------------------------------

Section 4.09 Litigation; Compliance with Laws. (a) Except as set forth in
Schedule 4.09 or otherwise disclosed to the Banks in writing, there are not any
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary or any business, property or
rights of any such person (i) which involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.

(b) None of the Borrower nor any of its Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to have a Material Adverse Effect.

Section 4.10 Agreements. (a) None of the Borrower nor any of its Subsidiaries is
a party to any agreement or instrument or subject to any corporate restriction
that has resulted or would be reasonably likely to result in a Material Adverse
Effect.

(b) None of the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default would be reasonably likely to have a Material Adverse Effect.

Section 4.11 Federal Reserve Regulations. (a) None of the Borrower nor any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

Section 4.12 Investment Company Act. None of the Borrower nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 4.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the preamble to this Agreement and in
accordance with the provisions of Section 4.11.

Section 4.14 Tax Returns. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all taxes shown to be due and
payable on such returns or on any assessments received by it, except taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or a Subsidiary shall have set aside on its books adequate reserves.

 

41



--------------------------------------------------------------------------------

Section 4.15 No Material Misstatements. No material information, report,
financial statement, exhibit or schedule furnished by the Borrower in writing to
the Agent or any Bank in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading.

Section 4.16 Employee Benefit Plans. Except as would not reasonably be likely to
have a Material Adverse Effect, and except as set forth in Schedule 4.16,
(i) the Borrower and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and (ii) no ERISA Event has occurred or is reasonably
expected to occur. Except as set forth in Schedule 4.16, the present value of
all accumulated benefit obligations under each Pension Plan (based on those
assumptions used for purposes of Accounting Standards Codification No. 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of such Pension Plan allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on those assumptions used for purposes of Accounting Standards
Codification No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than a material amount the
fair market value of all such underfunded Pension Plans.

Section 4.17 Environmental and Safety Matters. Except as set forth in
Schedule 4.17 or otherwise previously disclosed to the Banks in writing, the
Borrower and each of its Subsidiaries has complied with all Federal, state,
local and other statutes, ordinances, orders, judgments, rulings and regulations
relating to environmental pollution or to environmental regulation or control or
to employee health or safety, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 4.17 or otherwise previously disclosed to the Banks in
writing, neither the Borrower nor any of its Subsidiaries has received written
notice of any failure so to comply. Except as set forth in Schedule 4.17 or
otherwise previously disclosed to the Banks in writing, the Borrower’s and its
Subsidiaries’ plants do not manage any hazardous wastes, hazardous substances,
hazardous materials, toxic substances, toxic pollutants, or substances similarly
denominated, as those terms or similar terms are used in the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Hazardous Materials Transportation Act, the
Toxic Substances Control Act, the Clean Air Act, the Clean Water Act or any
other applicable law relating to environmental pollution or employee health and
safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect. Except as set
forth in Schedule 4.17 or otherwise previously disclosed to the Banks in
writing, neither the Borrower nor any of its Subsidiaries is aware of any
events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that is reasonably expected to result
in liability which would have a Material Adverse Effect.

 

42



--------------------------------------------------------------------------------

Section 4.18 Anti-Corruption Law and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Letter of Credit issued hereunder
or use of proceeds of any Loan will violate Anti-Corruption Laws or applicable
Sanctions.

ARTICLE V

CONDITIONS OF LENDING

The obligations of the Banks to make Loans hereunder are subject to the
satisfaction of the following conditions:

Section 5.01 All Borrowings. On the date of each Borrowing and of each issuance
of a Letter of Credit (excluding each Borrowing in which Loans are refinanced
with new Loans in the same or a lesser principal amount as contemplated by
Section 2.05):

(a) In the case of a Borrowing, the Agent shall have received a notice of such
Borrowing as required by Section 2.03 or Section 2.04, as applicable.

(b) The representations and warranties set forth in Article IV hereof (except,
subject to Section 5.02(e), the representations set forth in Sections 4.06 and
4.09(a)) shall be true and correct in all material respects on and as of the
date of such Borrowing or such issuance, as the case may be, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) At the time of and immediately after such Borrowing or such issuance, as the
case may be, no Event of Default or Default shall have occurred and be
continuing.

Each Borrowing, and each such issuance, shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section 5.01.

Section 5.02 Closing Date. On the Closing Date:

(a) The Agent shall have received a favorable written opinion of Dinsmore &
Shohl LLP, counsel for the Borrower, dated the Closing Date and addressed to the
Banks, to the effect set forth in Exhibit G hereto, and the Borrower hereby
instructs such counsel to deliver such opinion to the Agent.

 

43



--------------------------------------------------------------------------------

(b) All legal matters incident to this Agreement and the borrowings hereunder
shall be satisfactory to the Banks and their counsel and to Simpson Thacher &
Bartlett LLP, counsel for the Agent.

(c) The Agent shall have received (i) a copy of the articles of incorporation,
including all amendments thereto, of the Borrower, certified as of a recent date
by the Secretary of State of the state of its organization, and a certificate as
to the good standing of the Borrower as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the code of regulations of the Borrower as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan document or any other
document delivered in connection herewith on behalf of the Borrower; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
(ii) above; and (iv) such other documents as the Banks or their counsel or
Simpson Thacher & Bartlett LLP, counsel for the Agent, may reasonably request.

(d) The Agent shall have received a certificate from the Borrower, dated the
Closing Date and signed by a Financial Officer thereof, confirming compliance
with the conditions precedent set forth in paragraphs (b) and (c) of
Section 5.01.

(e) The representations and warranties set forth in Sections 4.06 and 4.09(a)
shall be true and correct in all material respects.

(f) The Agent shall have received all Fees and other amounts due and payable on
or prior to the Closing Date.

(g) All extensions of credit under the Existing Credit Agreement shall have been
repaid and commitments thereunder terminated except for the Existing Letters of
Credit which shall be deemed to be Letters of Credit under this Agreement.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Bank that, so long as this Agreement
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other expenses or amounts payable under any Loan Document shall be unpaid,
or while any Letter of Credit remains outstanding, unless the Required Banks
shall otherwise consent in writing, it will, and will cause each of its
Subsidiaries to:

Section 6.01 Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 7.04 and
except with respect to the Subsidiaries of the Borrower where such failure would
not reasonably be likely to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

(b) Except to the extent that the failure to do or cause the same to be done
would not be reasonably likely to have a Material Adverse Effect, (i) do or
cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (ii) maintain and operate such business in
substantially the manner in which it is presently conducted and operated
(subject to changes in the ordinary course of business); (iii) comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and (iv) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

Section 6.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; (b) maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including commercial general liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it, and (c) maintain such other insurance as may be required by law; provided,
however, that, in lieu of or supplementing any such insurance described in (a)
or (b) above, it may adopt such other plan or method of protection conforming to
its self-insurance practices existing on the date hereof, including the creation
of a “captive” insurance company.

Section 6.03 Obligations and Taxes. Except to the extent the failure to do so
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect, pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all taxes, assessments
and governmental charges or levies imposed upon it or upon it or upon its income
or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary shall have set aside on its books adequate reserves with respect
thereto.

 

45



--------------------------------------------------------------------------------

Section 6.04 Financial Statements, Reports, etc. Furnish to the Agent and each
Bank:

(a) within the earlier of (x) the period for the required filing of a report on
Form 10-K with the Securities and Exchange Commission including such financial
statements and (y) 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its consolidated subsidiaries,
the related consolidated statements of operations and the related consolidated
statements of stockholders’ equity and cash flows, showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal year and the results of its operations during such year, all such
consolidated financial statements audited by and accompanied by the report
thereon of Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Required Banks and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect);

(b) within the earlier of (x) the period for the required filing of a report on
Form 10-Q with the Securities and Exchange Commission including such financial
statements and (y) 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a consolidated balance sheet and
related consolidated statements of income, retained earnings and cash flows,
showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by a Financial Officer of the Borrower as fairly presenting
in all material respects the financial condition and results of operations of
the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

(c) no later than three Business Days after any delivery of financial statements
under (a) or (b) above, a certificate of a Financial Officer of the Borrower
opining on or certifying such statements (i) stating that no Event of Default or
Default has occurred and is continuing or, if such an Event of Default or
Default has occurred and is continuing, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail satisfactory to the Agent
demonstrating compliance with the covenants contained in Sections 7.01(a) and
(b)(v) and 7.03;

(d) promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
governmental authority succeeding to any of or all the functions of said
Commission, or with any national securities exchange, or distributed to its
public shareholders, as the case may be;

(e) promptly after the same become publicly available, copies of all material
reports pertaining to any change in ownership filed by the Borrower or any
Subsidiary with any Governmental Authority; and

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent or
any Bank may reasonably request.

 

46



--------------------------------------------------------------------------------

Information required to be furnished pursuant to this Section 6.04 shall be
deemed to have been furnished to the Agent and the Banks if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Agent on an IntraLinks or similar site to which the Banks
have been granted access or shall be available on the website of the Securities
and Exchange Commission at http://www.sec.gov (and a confirming electronic
correspondence shall have been delivered or caused to be delivered to the Banks
providing notice of such posting or availability). Information required to be
delivered pursuant to this Section 6.04 may also be delivered by electronic
communications pursuant to procedures approved by the Agent.

Section 6.05 Litigation and Other Notices. Furnish to the Agent and each Bank
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Subsidiary thereof which could be reasonably anticipated to be
adversely determined and, if adversely determined, could result in a Material
Adverse Effect; and

(c) any development that has resulted in, or is reasonably anticipated by the
Borrower to result in, a Material Adverse Effect.

Section 6.06 ERISA. Furnish to the Agent (a) promptly after, and in any event
with 10 days after any Responsible Officer of the Borrower or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred that
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding a material
amount, notice describing such ERISA Event and a statement of a Financial
Officer setting forth details as to such ERISA Event and the action proposed to
be taken with respect thereto, together with a copy of the notice, if any, of
such ERISA Event given to or received from the PBGC, any plan administrator, or
any Multiemployer Plan and (ii) promptly following receipt thereof, copies of
any documents described in Sections 101(k) or 101(l) of ERISA that Borrower or
any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then upon reasonable request of the Agent, the Borrower
and/or its ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrower shall provide copies
of such documents and notices promptly after receipt thereof.

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any representatives
designated by any Bank to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary upon reasonable prior notice at
reasonable times and as often as reasonably requested (provided that such Bank
shall make reasonable efforts not to interfere unreasonably with the business of
the Borrower or any Subsidiary) and to make extracts from

 

47



--------------------------------------------------------------------------------

and copies of such financial records, and permit any representatives designated
by any Bank to discuss the affairs, finances and condition of the Borrower or
any Subsidiary with the officers thereof and independent accountants therefor;
provided that each person obtaining such information shall hold all such
information in strict confidence in accordance with the restrictions set forth
in Section 10.16.

Section 6.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

Section 6.09 Filings. Make all filings required to be made by it with any
Governmental Authority, except where the failure to make any such filings would
not reasonably be likely to have a Material Adverse Effect.

Section 6.10 Anti-Corruption Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions and (b) ensure that the
Borrower and its Subsidiaries shall not use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Bank and the Agent that, so long as
this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid, or while any Letter of Credit remains outstanding, unless the
Required Banks shall otherwise consent in writing, it will not, and will not
cause or permit any of its Subsidiaries to:

Section 7.01 Indebtedness. (a) Permit the ratio of Consolidated Indebtedness of
the Borrower to Consolidated EBITDA of the Borrower at the end of and for the
most recently ended four consecutive calendar quarters at any time to be greater
than 4.5 to 1.0.

(b) Permit any Subsidiary of the Borrower to incur, create, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness existing on the date hereof as set forth in Schedule 7.01
hereto, and additional Indebtedness incurred pursuant to commitments by persons
to lend to any Subsidiary but only to the extent such commitments are available
and unused as of the date hereof as set forth in Schedule 7.01 hereto;

 

48



--------------------------------------------------------------------------------

(ii) Indebtedness of a Subsidiary or business existing at the time such
Subsidiary or business was acquired by the Borrower or a Subsidiary; provided
that such Indebtedness was not incurred in contemplation of such acquisition;

(iii) Indebtedness to the Borrower or to another Subsidiary of the Borrower;

(iv) Indebtedness (whether Capital Lease Obligations, deferred purchase price or
otherwise) of a Subsidiary secured by Liens permitted by Section 7.02(f) and
incurred after the date hereof for the acquisition, construction or improvement
of real or personal property; and

(v) other Indebtedness exclusive of the Indebtedness permitted by clauses
(i) through (iv) above, provided that, if at the time of the incurrence of any
such other Indebtedness and after giving pro forma effect to such incurrence
(other than any such other Indebtedness representing a refinancing of
Indebtedness previously incurred under this Section 7.01(b)(v)), the ratio on a
pro forma basis of Consolidated Indebtedness of the Borrower at the end of the
most recently ended fiscal quarter to Consolidated EBITDA of the Borrower for
the four consecutive fiscal quarters then ended is greater than 3.5 to 1.0, then
at the time of the incurrence of such Indebtedness the Priority Indebtedness Sum
shall not exceed 15% of the Consolidated Stockholders’ Equity of the Borrower at
such time.

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens incurred or pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
old-age pensions and other social security benefits;

(b) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, surety and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, suppliers’, repairmen’s and vendors’ liens, incurred in good
faith in the ordinary course of business with respect to obligations not
delinquent or which are being contested in good faith by appropriate proceedings
and as to which the Borrower or a Subsidiary shall have set aside on its books
adequate reserves;

(d) Liens securing the payment of taxes, assessments and governmental charges or
levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate legal or administrative proceedings and as to which the Borrower or
a Subsidiary, as the case may be, shall have set aside on its books adequate
reserves;

 

49



--------------------------------------------------------------------------------

(e) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities incident thereto (and with respect
to leasehold interests: mortgages, obligations, liens and other encumbrances
that are incurred, created, assumed or permitted to exist and arise by, through
or under or are asserted by a landlord or owner of the leased property, with or
without consent of the lessee) which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not in
the aggregate materially detract from the value of the property or assets of the
Borrower or a Subsidiary, as the case may be, or impair the use of such property
for the purposes for which such property is held by the Borrower or such
Subsidiary;

(f) Liens to secure the purchase price of real or personal property acquired,
constructed or improved after the date hereof; provided that any such Lien is
existing or created at the time of, or substantially simultaneously with, the
acquisition, construction or improvement by the Borrower or a Subsidiary of the
property so acquired and at all times covers only such property;

(g) Liens on property of a Subsidiary in favor of the Borrower or another
Subsidiary;

(h) Liens created by or resulting from any litigation or proceeding which is
currently being contested in good faith by appropriate proceedings and as to
which (i) levy and execution have been stayed and continue to be stayed and
(ii) the Borrower or a Subsidiary shall have set aside on its books adequate
reserves;

(i) Liens on property of a Subsidiary existing at the time it becomes a
Subsidiary; provided that such Liens were not created in contemplation of the
acquisition by the Borrower or another Subsidiary of such Subsidiary;

(j) Liens on the property of the Borrower or a Subsidiary incidental to the
conduct of its business or the ownership of its property which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
or other financial accommodations (including but not limited to interest rate
swap obligations or letter of credit obligations of the Borrower or any
Subsidiary), and which do not in the aggregate materially detract from the value
of its property or assets or impair the use thereof in the operation of its
business;

(k) the Borrower and any Subsidiary may incur, and thereafter permit to exist,
Liens not otherwise permitted by this covenant securing Indebtedness if, after
giving effect to such Liens, the Priority Indebtedness Sum shall not exceed 15%
of Consolidated Stockholders’ Equity of the Borrower at such time;

(l) judgment Liens that do not constitute an Event of Default;

(m) Liens on property acquired by the Borrower or any of its Subsidiaries after
the Closing Date so long as such Liens are limited to the property acquired and
were not created in contemplation of the acquisition;

 

50



--------------------------------------------------------------------------------

(n) Liens on property of the Borrower or any of its Subsidiaries existing on the
date hereof as set forth in Schedule 7.02 hereto; and

(o) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $25,000,000 at any one time.

Section 7.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except that (i) any Subsidiary may enter
into such an arrangement for the sale or transfer of its property to another
Subsidiary or to the Borrower and (ii) the Borrower and the Subsidiaries may
enter into any other such arrangements if after giving effect thereto the
Priority Indebtedness Sum shall not exceed 15% of the Consolidated Stockholders’
Equity of the Borrower at such time.

Section 7.04 Mergers, Consolidations and Sales of Assets. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) the Borrower or a Subsidiary may merge with
another corporation in a transaction in which the surviving entity is the
Borrower or such Subsidiary, respectively, and, in the case of a Subsidiary, the
surviving entity is a wholly owned Subsidiary, (b) any Subsidiary may merge into
the Borrower or another Subsidiary; or (c) the Borrower or a Subsidiary may
purchase, lease or otherwise acquire any assets of any other person.

Section 7.05 Fiscal Year. Change its fiscal year.

Section 7.06 Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary) unless such transaction is (a) not otherwise prohibited under this
Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, this Section 7.06 shall not be deemed to prohibit
any of the transactions or relationships with Affiliates contemplated by the
agreements listed in Schedule 7.06 attached hereto.

Section 7.07 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

 

51



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan,
Reimbursement Obligation or any Fee or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of 5 Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 6.01(a), 6.05(a), 6.10(b) or in Article VII;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after written notice thereof
from the Agent or any Bank to the Borrower;

(f) the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $10,000,000, when and as the same shall become due
and payable, subject, in the case of interest only, to any applicable grace
period (but not for more than 5 Business Days), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, such Indebtedness to become due prior to
its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter

 

52



--------------------------------------------------------------------------------

amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
or for a substantial part of the property or assets of the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Subsidiary; and such proceeding or petition shall continue undismissed for
90 days or an order or decree approving or ordering any of the foregoing shall
be unstayed and in effect for 90 days;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) one or more final judgments for the payment of money in excess of
$10,000,000, excluding such amounts which are covered by insurance, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

(j) (i) except to the extent that the actions, facts or circumstances described
in Schedule 4.16 constitute or may result in a Reportable Event, an ERISA Event
shall have occurred, (ii) a trustee shall be appointed by a United States
district court to administer any Pension Plan, (iii) the PBGC shall institute
proceedings to terminate any Pension Plan(s), (iv) Borrower or any of its ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition (except as
described, or resulting from the matters described, in Schedule 4.16) shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect; or

(k) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the

 

53



--------------------------------------------------------------------------------

Agent, at the request of the Required Banks, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder), shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder), shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents. After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Amounts
deposited in the cash collateral account shall bear interest at a rate at least
equal to the rate generally offered by the Agent for overnight deposits equal to
the amount deposited by the Borrower in the cash collateral account.

ARTICLE IX

THE AGENT

In order to expedite the transactions contemplated by this Agreement, JPMorgan
Chase Bank, N.A. is hereby appointed to act as Agent on behalf of the Banks.
Each of the Banks, and each transferee of any Bank, hereby irrevocably
authorizes the Agent to take such actions on behalf of such Bank or transferee
and to exercise such powers as are specifically delegated to the Agent by the
terms and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Agent is hereby
expressly authorized by the Banks, without hereby limiting any implied
authority, (a) to receive on behalf of the Banks all payments of principal of
and interest on the Loans and all other amounts due to the Banks hereunder, and
promptly to distribute to each Bank its proper share of

 

54



--------------------------------------------------------------------------------

each payment so received; (b) to give notice on behalf of each of the Banks to
the Borrower of any Event of Default specified in this Agreement of which the
Agent has actual knowledge acquired in connection with its agency hereunder; and
(c) to distribute to each Bank copies of all notices, financial statements and
other materials delivered by the Borrower pursuant to this Agreement as received
by the Agent.

Neither the Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower of any of the
terms, conditions, covenants or agreements contained in any Loan Document. The
Agent shall not be responsible to the Banks for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agent shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Banks and, except as otherwise specifically
provided herein, such instructions and any action or inaction pursuant thereto
shall be binding on all the Banks. The Agent shall, in the absence of knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons. Neither the Agent nor any of its directors,
officers, employees or agents shall have any responsibility to the Borrower on
account of the failure of or delay in performance or breach by any Bank of any
of its obligations hereunder or to any Bank on account of the failure of or
delay in performance or breach by any other Bank or the Borrower of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. The Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

The Banks hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Banks.

Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Banks and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor. If no successor shall have been so appointed by the Required Banks
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Banks, appoint a successor Agent having a combined capital and surplus of at
least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the retiring Agent shall be discharged from its duties and
obligations hereunder. After the Agent’s resignation hereunder, the provisions
of this Article and Section 10.05 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.

 

55



--------------------------------------------------------------------------------

With respect to the Loans made by it hereunder, the Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Bank and may exercise the same as though it were not the Agent, and the Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent.

Each Bank agrees (i) to reimburse the Agent, on demand, (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), in the amount of its pro rata share (based on its Commitment
hereunder) of any expenses incurred for the benefit of the Banks by the Agent,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Banks, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (irrespective of whether the Agent is a party to the action for
which indemnification hereunder is sought) of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against it in its capacity as
the Agent or any of them in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by it or any of them
under this Agreement or any other Loan Document, to the extent the same shall
not have been reimbursed by the Borrower; provided that no Bank shall be liable
to the Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Agent or any of its
directors, officers, employees or agents.

Each Bank acknowledges that it has, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Joint Lead Arrangers, Syndication Agent or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Bank hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Borrower, to it at 312 Walnut Street, Suite 2800, Cincinnati,
Ohio 45202, Attention of Treasurer (Telecopy No. 513-977-3729) with a copy to
Dinsmore & Shohl, LLP, counsel for the Borrower, to it at 255 East Fifth Street,
Suite 1900, Cincinnati, Ohio 45202, Attention of Peter A. Draugelis,
Esq. (Telecopy No. 513-977-8141);

 

56



--------------------------------------------------------------------------------

(b) if to the Agent, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7,
Mail Code IL1-0110, Chicago, IL 60603, Attention of Duyanna Goodlet (Telecopy
No. 312-385-7106), with copies to JPMorgan Chase Bank, N.A., 10 South Dearborn
Street, Floor 9, Mail Code IL1-0364, Chicago, IL 60603, Attention of Robert S.
Sheppard (Telecopy No. 312-732-3144); and

(c) if to a Bank, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Bank
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent.

Section 10.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
material instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Banks and shall survive the making by the Banks of the Loans,
regardless of any investigation made by the Banks or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any Fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid and so long as the
Commitments have not been terminated.

Section 10.03 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have received copies hereof which, when taken together, bear the signatures of
each Bank, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior consent of all the Banks.

Section 10.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Bank (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Bank may assign or otherwise transfer its rights or obligations
hereunder except in

 

57



--------------------------------------------------------------------------------

accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within ten (10) Business Days after having received notice thereof;
provided further that no consent of the Borrower shall be required for an
assignment to a Bank, an Affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default under clause (b), (c), (g) or (h) of Article
VIII has occurred and is continuing, any other assignee; and

(B) the Agent, provided that no consent of the Agent shall be required for an
assignment to an assignee that is a Bank or an Affiliate of a Bank immediately
prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment,
the amount of the Commitment of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Agent) shall not be less than $5,000,000
unless each of the Borrower and the Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default under
clause (b), (c), (g) or (h) of Article VIII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement,
provided that this clause shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500;

(D) the assignee, if it shall not be a Bank, shall deliver to the Agent an
Administrative Questionnaire; and

 

58



--------------------------------------------------------------------------------

(E) in the case of an assignment to a CLO (as defined below), the assigning Bank
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Acceptance
between such Bank and such CLO may provide that such Bank will not, without the
consent of such CLO, agree to any amendment, modification or waiver described in
the first proviso to Section 10.08(b) that affects such CLO.

For the purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Bank that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Bank or by an Affiliate of such investment
advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Bank or an Affiliate of such Bank.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21
and 10.05). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount of the Loans owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Banks may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Bank and an assignee, the assignee’s completed Administrative

 

59



--------------------------------------------------------------------------------

Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph

(vi) Any Bank may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Bank’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Bank’s obligations under this Agreement shall remain
unchanged, (B) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the Agent
and the other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.08(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.17 and 2.21 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.06 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.19 as though it were a Bank. Each
Bank that sells a participation shall, acting for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(vii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.21 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Bank if it were a Bank
shall not be entitled to the benefits of

 

60



--------------------------------------------------------------------------------

Section 2.21 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.21(g) as though it were a Bank.

(c) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

Section 10.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and actual fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel for the Agent, incurred by the Agent in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby contemplated shall be
consummated) and all out-of-pocket expenses incurred by the Agent or any Bank in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any counsel for the Agent or any
Bank. The Borrower further agrees that it shall indemnify the Banks from and
hold them harmless against any documentary taxes, assessments or charges made by
any Governmental Authority by reason of the execution and delivery of this
Agreement or any of the other Loan Documents.

(b) The Borrower agrees to indemnify the Agent, each Bank and each of their
respective directors, officers, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, costs, actions, suits, obligations, penalties, judgments,
claims, damages, liabilities, taxes and related expenses, including reasonable
counsel fees, charges and disbursements (irrespective of whether the Agent or
any Bank is a party to the action for which indemnification hereunder is
sought), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
costs, actions, suits, obligations, penalties, judgments, claims, damages,
liabilities, taxes or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) in
the case of the Agent or any Bank, any unexcused breach by the Agent or such
Bank of any of its obligations under this Agreement or (B) the gross negligence
or willful misconduct of such Indemnitee.

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or

 

61



--------------------------------------------------------------------------------

unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agent or any Bank.
All amounts due under this Section 10.05 shall be payable on written demand
therefor.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such assignment shall
release a Bank from any of its obligations hereunder.

Section 10.06 Rights of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Bank under this Section are in
addition to other rights and remedies (including other rights of setoff which
such Bank may have.

Section 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 10.08 Waivers; Amendment. (a) No failure or delay of the Agent or any
Bank in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent and the Banks hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies which they would otherwise have. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent, the Borrower and the Required Banks; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment of or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Bank affected thereby, (ii) change or extend the Commitment or
decrease the Facility Fees of any Bank without the prior written consent of such
Bank, or (iii) amend or modify the provisions of Section 2.18, the provisions of
this Section, or the definition of “Required Banks”, without the prior written
consent of each Bank; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent hereunder without
the prior

 

62



--------------------------------------------------------------------------------

written consent of the Agent; provided further that no such agreement shall
amend, modify or waive any provision of Article III without the written consent
of each Issuing Bank; provided further that no such agreement shall amend,
modify or waive any provision of Section 2.23 without the written consent of the
Agent and each Issuing Bank.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Bank, shall exceed the maximum lawful rate (the “Maximum Rate”)
which may be contracted for, charged, taken, received or reserved by such Bank
in accordance with applicable law, the rate of interest payable hereunder,
together with all Charges payable to such Bank, shall be limited to the Maximum
Rate.

Section 10.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 10.11 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible so that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

63



--------------------------------------------------------------------------------

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdiction by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Bank may otherwise
have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against the Borrower or its properties in the courts of any
jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.16 Confidentiality. During the term of this Agreement and for a
period of two years after the termination hereof, each Bank agrees to keep
confidential (and to cause its respective officers, directors, employees, agents
and representatives to keep confidential) the Information (as defined below),
except that any Bank shall be permitted to disclose Information (i) to such of
its officers, directors, employees, agents and representatives (including
outside counsel) as need to know such Information and who are informed of the
confidential nature of such information; (ii) to the extent required by
applicable laws and regulations or by any subpoena or similar legal process, or
requested by any bank regulatory authority (provided that such Bank shall,
except (A) as prohibited by law and (B) for Information requested by any such
bank regulatory authority, promptly notify Borrower of the circumstances and
content of each such disclosure and shall request confidential treatment of any
information so disclosed); (iii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Agreement,
(B) becomes available to such Bank on a non-confidential basis from a source
other than the Borrower or its Affiliates or (C) was available to such Bank on a
non-confidential basis prior to its disclosure to such Bank by the Borrower or
its Affiliates; or (iv) to the extent the Borrower shall have consented to such
disclosure in writing. As used in this Section 10.16, as to any Bank,
“Information” shall mean any financial statements, materials, documents and
other information that the Borrower or any of its Affiliates may have furnished
or

 

64



--------------------------------------------------------------------------------

made available or may hereafter furnish or make available to the Agent or any
Bank in connection with this Agreement or any other materials prepared by any
such person from any of the foregoing.

Section 10.17 USA Patriot Act. Each Bank which is subject to Section 326 of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), hereby notifies the Borrower that, pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Act.

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Agent and the Banks have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

SCRIPPS NETWORKS INTERACTIVE, INC., as Borrower By  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a
Lender By  

 

  Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and as a Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender
By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE BANK OF TOKYO- MITSUBISHI UFJ, LTD., as a Documentation Agent and as a
Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[Lenders] By:  

 

Name:   Title:  